


CREDIT AGREEMENT



among


BG STAFFING, INC.,
as Borrower



THE LENDERS FROM TIME TO TIME PARTY HERETO



and



TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swing Line Lender






TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Book Runner



DATED AS OF AUGUST 21, 2015






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS
1

Section 1.1
Definitions                                     1

Section 1.2
Accounting Matters                                26

Section 1.3
ERISA Matters                                26

Section 1.4
Other Definitional Provisions                            26

Section 1.5
Interpretative Provision                            27

Section 1.6
Times of Day                                    27

Section 1.7
Other Loan Documents                            27

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS
27

Section 2.1
Revolving Credit Loans                            27

Section 2.2
Swing Line Loans                                29

Section 2.3
Fees                                        32

Section 2.4
Payments Generally; Administrative Agent’s Clawback            32

Section 2.5
Evidence of Debt                                34

Section 2.6
Interest; Payment Terms                            34

Section 2.7
Voluntary Termination or Reduction of Commitments; Prepayments    36

Section 2.8
Uncommitted Increase in Commitments                    37

ARTICLE 3 TAXES, YIELD PROTECTION AND INDEMNITY
38

Section 3.1
Increased Costs                                38

Section 3.2
Illegality                                    39

Section 3.3
Inability to Determine Rates                            40

Section 3.4
Taxes                                        40

Section 3.5
Compensation for Losses                            44

Section 3.6
Mitigation of Obligations; Replacement of Lenders                45

Section 3.7
Survival                                    46

ARTICLE 4 SECURITY
46

Section 4.1
Collateral                                    46

Section 4.2
Setoff                                        46

Section 4.3
Authorization to File Financing Statements                    47

ARTICLE 5 CONDITIONS PRECEDENT
47

Section 5.1
Initial Extension of Credit                            47

Section 5.2
All Extensions of Credit                            49

ARTICLE 6 REPRESENTATIONS AND WARRANTIES
50

Section 6.1
Entity Existence                                50

Section 6.2
Financial Statements; Etc                            50

Section 6.3
Action; No Breach                                51

Section 6.4
Operation of Business                                51

Section 6.5
Litigation and Judgments                            51

Section 6.6
Rights in Properties; Liens                            51

Section 6.7
Enforceability                                    52

Section 6.8
Approvals                                    52


2



--------------------------------------------------------------------------------




Section 6.9
Taxes                                        52

Section 6.10
Use of Proceeds; Margin Securities                        52

Section 6.11
ERISA                                        52

Section 6.12
Disclosure                                    53

Section 6.13
Subsidiaries                                    53

Section 6.14
Agreements                                    53

Section 6.15
Compliance with Laws                            53

Section 6.16
Inventory                                    53

Section 6.17
Regulated Entities                                53

Section 6.18
Environmental Matters                            54

Section 6.19
Intellectual Property                                54

Section 6.20
Foreign Assets Control Regulations and Anti-Money Laundering        55

Section 6.21
Patriot Act                                    55

Section 6.22
Insurance                                    55

Section 6.23
Solvency                                    55

Section 6.24
Security Documents                                56

Section 6.25
Businesses                                    56

Section 6.26
Labor Matters                                    56

ARTICLE 7 AFFIRMATIVE COVENANTS
56

Section 7.1
Reporting Requirements                            56

Section 7.2
Maintenance of Existence; Conduct of Business                58

Section 7.3
Maintenance of Properties                            58

Section 7.4
Taxes and Claims                                59

Section 7.5
Insurance                                    59

Section 7.6
Inspection Rights                                59

Section 7.7
Keeping Books and Records                            60

Section 7.8
Compliance with Laws                            60

Section 7.9
Compliance with Agreements                            60

Section 7.10
Further Assurances                                60

Section 7.11
ERISA                                        60

Section 7.12
Depository Relationship                            60

Section 7.13
Additional Guarantors                                60

ARTICLE 8 NEGATIVE COVENANTS
61

Section 8.1
Debt                                        61

Section 8.2
Limitation on Liens                                61

Section 8.3
Mergers, Etc                                    62

Section 8.4
Restricted Payments                                62

Section 8.5
Loans and Investments                            62

Section 8.6
Transactions With Affiliates                            64

Section 8.7
Disposition of Assets                                64

Section 8.8
Sale and Leaseback                                64

Section 8.9
Prepayment and Payment of Debt                        65

Section 8.10
Nature of Business                                65

Section 8.11
Environmental Protection                            65

Section 8.12
Accounting                                    65

Section 8.13
Burdensome Agreements                            65

Section 8.14
Subsidiaries                                    66


3



--------------------------------------------------------------------------------




Section 8.15
Amendments of Constituent Documents                    66

Section 8.16
Hedge Agreements                                66

Section 8.17
OFAC                                        66

ARTICLE 9 FINANCIAL COVENANTS
66

Section 9.1
Leverage Ratio                                66

Section 9.2
Debt Service Coverage Ratio                            66

Section 9.3
Current Ratio                                    67

ARTICLE 10 DEFAULT
67

Section 10.1
Events of Default                                67

Section 10.2
Remedies Upon Default                            69

Section 10.3
Application of Funds                                69

Section 10.4
Performance by Administrative Agent                    70

ARTICLE 11 AGENCY
71

Section 11.1
Appointment and Authority                            71

Section 11.2
Rights as a Lender                                71

Section 11.3
Exculpatory Provisions                            72

Section 11.4
Reliance by Administrative Agent                        73

Section 11.5
Delegation of Duties                                73

Section 11.6
Resignation of Administrative Agent                        73

Section 11.7
Non-Reliance on Administrative Agent and Other Lenders            75

Section 11.8
Administrative Agent May File Proofs of Claim                75

Section 11.9
Collateral and Guaranty Matters                        76

Section 11.10
Bank Product Agreements                            76

ARTICLE 12 MISCELLANEOUS
77

Section 12.1
Expenses                                    77

Section 12.2
INDEMNIFICATION                                78

Section 12.3
Limitation of Liability                                79

Section 12.4
No Duty                                    79

Section 12.5
Lenders Not Fiduciary                            79

Section 12.6
Equitable Relief                                79

Section 12.7
No Waiver; Cumulative Remedies                        80

Section 12.8
Successors and Assigns                            80

Section 12.9
Survival                                    84

Section 12.10
Amendment                                    84

Section 12.11
Notices                                    85

Section 12.12
Governing Law; Venue; Service of Process                    87

Section 12.13
Counterparts                                    88

Section 12.14
Severability                                    88

Section 12.15
Headings                                    88

Section 12.16
Construction                                    88

Section 12.17
Independence of Covenants                            88

Section 12.18
WAIVER OF JURY TRIAL                            88

Section 12.19
Additional Interest Provision                            89

Section 12.20
Ceiling Election                                90

Section 12.21
USA Patriot Act Notice                            90

Section 12.22
Defaulting Lenders                                90


4



--------------------------------------------------------------------------------




Section 12.23
Sharing of Payments by Lenders                        92

Section 12.24
Payments Set Aside                                93

Section 12.25
Confidentiality                                93

Section 12.26
Electronic Execution of Assignments and Certain Other Documents    94

Section 12.27
NOTICE OF FINAL AGREEMENT                        94




5



--------------------------------------------------------------------------------






INDEX TO SCHEDULES
 
 
 
Schedule
Description of Schedule
Section
 
 
 
2.1
Commitments and Applicable Percentages
2.1
6.5
Litigation and Judgments
6.5
6.6(b)
Leased Real Property (Lessee)
6.6(b)
6.13
Subsidiaries, Ventures, Etc.
6.13
6.19
Intellectual Property
6.19
8.1
Existing Debt
8.1
8.2
Existing Liens
8.2
8.5
Existing Investments
8.5
12.11
Notices
12.11





INDEX TO EXHIBITS
 
 
 
Exhibit
Description of Exhibit
Section
 
 
 
A
Assignment and Assumption
1.1
B
Borrowing Base Report
1.1
C
Compliance Certificate
1.1
D
Guaranty
1.1
E
Revolving Credit Borrowing Request
1.1
F
Revolving Credit Note
1.1
G
Security Agreement
1.1
H
Swing Line Loan Request
1.1
I
Tax Forms
3.4(g)
 
 
 






6



--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of August 21, 2015, is among
BG STAFFING, INC., a Delaware corporation (“Borrower”), the lenders from time to
time party hereto (collectively, “Lenders” and individually, a “Lender”), and
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent and Swing Line Lender.
RECITALS
Borrower has requested that Lenders extend credit to Borrower as described in
this Agreement. Lenders are willing to make such credit available to Borrower
upon and subject to the provisions, terms and conditions hereinafter set forth.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE 1

DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, all exhibits, appendices
and schedules hereto and in any note, certificate, report or other Loan
Documents made or delivered pursuant to this Agreement, the following terms will
have the meanings given such terms in this Article 1 or in the provision,
section or recital referred to below:
“Account” means an account, as defined in the UCC.
“Acquisition” means the acquisition by any Person of (a) a majority of the
equity interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a business unit or line of
business of another Person, in each case (i) whether or not involving a merger
or consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.
“Acquisition Consideration” means the consideration given by Borrower or any of
its Subsidiaries for an Acquisition, including but not limited to the sum of
(without duplication) (a) the fair market value of any cash, property (excluding
equity interests) or services given, plus (b) the amount of any Debt assumed,
incurred or guaranteed (to the extent not otherwise included) in connection with
such Acquisition by Borrower or any of its Subsidiaries.
“Adjusted LIBOR” means, with respect to any Portion for any Interest Period or
day, as applicable, an interest rate per annum equal to LIBOR for such Interest
Period or day multiplied by the Statutory Reserve Rate.
“Administrative Agent” means Texas Capital Bank, National Association, in its
capacity as administrative agent under any of the Loan Documents, until the
appointment of a successor




--------------------------------------------------------------------------------




administrative agent pursuant to the terms of this Agreement and, thereafter,
shall mean such successor administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds 10% or more of any class of voting stock of such
Person; or (c) 10% or more of the voting stock of which is directly or
indirectly beneficially owned or held by such Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise; provided, however, in
no event shall any Lender be deemed an Affiliate of Borrower or any of its
Subsidiaries or Affiliates.
“Agent Parties” means, collectively, Administrative Agent or any of its Related
Parties.
“Agreement” has the meaning set forth in the introductory paragraph hereto, and
includes all schedules, exhibits and appendices attached or otherwise identified
therewith.
“Applicable Margin” means the applicable percentages per annum set forth below:
Base Rate Portion
LIBOR Portion
Commitment Fee
0.50%
3.25%
0.25%
 
 
 

“Applicable Percentage” means the percentage (carried out to the ninth decimal
place) of the Facility represented by such Lender’s Commitment at such time;
provided that if the Commitments have been terminated pursuant to the terms
hereof, then the Applicable Percentage of each Lender shall be determined based
upon the Applicable Percentage of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.
“Applicable Rate” means (a) in the case of a Portion bearing interest based upon
the Base Rate, the Base Rate plus the Applicable Margin; and (b) in the case of
a Portion bearing interest based upon LIBOR, LIBOR plus the Applicable Margin.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Texas Capital Bank in its capacity as sole lead arranger and
sole book manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------




Section 12.8), and accepted by Administrative Agent, in substantially the form
of Exhibit A or any other form approved by Administrative Agent.
“Bank Product Agreements” means those certain agreements entered into from time
to time between any Obligated Party and a Lender or its Affiliate in connection
with any of the Bank Products, including without limitation, Hedge Agreements.
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Obligated Party to
any Lender or its Affiliate pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that an Obligated Party is
obligated to reimburse to any Lender or its Affiliate as a result of such Lender
or its Affiliate purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to any
Obligated Party pursuant to the Bank Product Agreements. For the avoidance of
doubt, the Bank Product Obligations arising under any Hedge Agreement shall be
determined by the Hedge Termination Value thereof.
“Bank Product Provider” means any Person that, at the time it enters into a Bank
Product Agreement is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.
“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Obligated Party by any Lender or its
Affiliate consisting of (a) deposit accounts, (b) cash management services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements maintained with any Lender or its Affiliates, (c) debit cards,
stored value cards, and credit cards (including commercial credit cards
(including so‑called “procurement cards” or “P‑cards”)) and debit card and
credit card processing services or (d) Hedge Agreements.
“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (a) the Prime Rate for such day; (b) the sum of the Federal Funds
Rate for such day plus one half of one percent (0.5%); and (c) Adjusted LIBOR
for such day plus one percent (1.00%).
“Base Rate Portion” means each Portion bearing interest based on the Base Rate.
“Borrower” means the Person identified as such in the introductory paragraph
hereto, and its successors and assigns to the extent permitted by Section 12.8.
“Borrowing Base” means, as of any date, an amount equal to 85% of the value of
Eligible Accounts.

CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------




“Borrowing Base Report” means, as of any date of preparation, a certificate,
substantially the form of Exhibit B, or in any other form agreed to by Borrower
and Administrative Agent, prepared by and certified by a Responsible Officer of
Borrower.
“Business Day” means (a) for all purposes, a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in Dallas, Texas
are authorized or required by law to be closed, and (b) for purposes of any
LIBOR Portion, a day that satisfies the requirements of clause (a) and that is a
day on which commercial banks in the City of London, England are open for
business and dealing in offshore Dollars. Unless otherwise provided, the term
“days” when used herein means calendar days.
“Capital Expenditure” means, with respect to any Person, any expenditure by such
Person for (a) an asset which will be used in a year or years subsequent to the
year in which the expenditure is made and which asset is properly classified in
relevant financial statements of such Person as equipment, real property, a
fixed asset or a similar type of capitalized asset in accordance with GAAP or
(b) an asset relating to or acquired in connection with an acquired business,
and any and all acquisition costs related to clause (a) or (b) above.
“Capitalized Lease Obligation” means, with respect to any Person, the amount of
Debt under a lease of Property by such Person that would be shown as a liability
on a balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP.
“Cash Interest Expense” means, for any Person for any period, total interest
expense in respect of all outstanding Debt actually paid or that is payable by
such Person during such period, including, without limitation, all commissions,
discounts, and other fees and charges with respect to letters of credit and all
net costs under Hedge Agreements in respect of interest rates to the extent such
costs are allocable to such period, but excluding interest expense not payable
in cash, all as determined in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such

CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------




person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than fifty percent (50%) or more of the equity interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or
(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose individual nomination
for, or assumption of office as, a member of that board or equivalent governing
body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Closing Date” means the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 12.10.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means substantially all of the Property of Borrower and its
Subsidiaries as described in the Security Documents, together with any other
Property and collateral described in the Security Documents, including, among
other things, any other Property which may now or hereafter secure the
Obligations or any part thereof.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to Borrower pursuant to Section 2.1(a), and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------




“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to Administrative Agent, any Lender or Swing Line Lender by means of
electronic communications pursuant to Section 12.11(d), including through the
Platform.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C, or in any other form agreed to by Borrower and Administrative Agent,
prepared by and certified by a Responsible Officer of Borrower.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership or certificate of formation,
as applicable, and partnership agreement; (d) in the case of a trust, its trust
agreement; (e) in the case of a joint venture, its joint venture agreement;
(f) in the case of a limited liability company, its articles of organization,
operating agreement, regulations and/or other organizational and governance
documents and agreements; and (g) in the case of any other entity, its
organizational and governance documents and agreements.
“Credit Extension” means a Revolving Credit Borrowing or a Swing Line Borrowing,
as the context may require.
“Current Ratio” means, for any Person as of any date, the ratio of current
assets to current liabilities (including as current liabilities for purposes of
this calculation, an amount equal to the Outstanding Amount of Loans on such
date minus (x) $5,000,000, prior to the Vision Technology Acquisition and
(y) $10,000,000, on and after the Vision Technology Acquisition, but excluding
current earn-out payments in respect of Acquisitions), in each case determined
in accordance with GAAP.
“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of Property or services, except trade accounts payable of such
Person arising in the ordinary course of business that are not past due by more
than ninety (90) days; (d) all Capitalized Lease Obligations of such Person;
(e) all Debt or other obligations of others Guaranteed by such Person; (f) all
obligations secured by a Lien existing on Property owned by such Person, whether
or not the obligations secured thereby have been assumed by such Person or are
non‑recourse to the credit of such Person; (g) any other obligation for borrowed
money or other financial accommodations which in accordance with GAAP would be
shown as a liability on the balance sheet of such Person; (h) any repurchase
obligation or liability of a Person with respect to Accounts, chattel paper or
notes receivable sold by such Person; (i) any liability under a sale and
leaseback transaction that is not a Capitalized Lease Obligation; (j) any
obligation under any so called “synthetic leases;” (k) any obligation arising
with respect to any other transaction that is the

CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------




functional equivalent of borrowing but which does not constitute a liability on
the balance sheets of a Person; (l) all payment and reimbursement obligations of
such Person (whether contingent or otherwise) in respect of letters of credit,
bankers’ acceptances, surety or other bonds and similar instruments; (m) all
liabilities of such Person in respect of unfunded vested benefits under any
Plan; (n) all net Hedge Obligations of such Person, valued at the Hedge
Termination Value thereof; and (o) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any equity
interests in such Person or any other Person, valued, in the case of redeemable
preferred stock interests, at the greater of its voluntary or involuntary
liquidation preference, excluding, however, all accrued and unpaid dividends.
For all purposes, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.
“Debt Service” means, for any Person, as of any date, the sum of all regularly
scheduled principal payments on all Senior Debt for the immediately following
four fiscal quarters commencing on such date, and all Cash Interest Expense that
is paid or payable during the immediately preceding four fiscal quarters ending
on such date in respect of all Debt of such Person.
“Debt Service Coverage Ratio” means, as of any date, the ratio of (a) EBITDA
minus cash taxes paid, minus Non-Financed Capital Expenditures, in each case for
the immediately preceding four fiscal quarters ending on such date, minus
scheduled earn-out payments in respect of Acquisitions for the immediately
following four fiscal quarters commencing on such date to (b) Debt Service plus
(i) $1,000,000, prior to the Vision Technology Acquisition and (ii) $2,000,000,
on and after the Vision Technology Acquisition.
“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, assignment for the benefit of creditors,
moratorium, arrangement or composition, extension or adjustment of debts, or
similar Laws affecting the rights of creditors.
“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.
“Default Interest Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Margin, if any, applicable to a Base Rate Portion plus
(c) two percent (2%) per annum; provided, however, that with respect to a LIBOR
Portion, the Default Interest Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Portion plus two percent (2%) per annum; provided, however, in no event shall
the Default Interest Rate exceed the Maximum Rate.
“Defaulting Lender” means, subject to Section 12.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower

CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------




in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Line Loans) within two (2) Business Days
of the date when due, (b) has notified Borrower, Administrative Agent or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Administrative Agent or Borrower, to
confirm in writing to Administrative Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 12.22(b)) upon delivery of written notice of such determination to
Borrower and each Lender.
“Disposition” means any sale, lease, sub-lease, transfer, assignment,
conveyance, release, loss or other disposition, or entry into any contract the
performance of which would result in any of the foregoing, of any interest in
Property, or of any interest in a Subsidiary that owns Property, in any
transaction or event or series of transactions or events, and “Dispose” has the
correlative meaning thereto.
“Dollars” and “$” mean lawful money of the United States of America.
“EBITDA” means, for any Person for any period, an amount equal to (a) Net Income
plus (b) the sum of the following to the extent deducted in the calculation of
Net Income: (i) interest expense; (ii) income taxes; (iii) depreciation;
(iv) amortization; (v) extraordinary losses determined in accordance with GAAP;
and (vi) all non-cash charges which do not represent a cash item in such period
or any future period, minus (c) the sum of the following to the extent included
in the calculation of Net Income: (i) income tax credits; (ii) extraordinary
gains determined in accordance with GAAP;

CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------




and (iii) all non‑cash items increasing Net Income. For purposes of calculating
the Debt Service Coverage Ratio and the Leverage Ratio as at any date, EBITDA
shall be calculated on a pro forma basis (as certified by Borrower to
Administrative Agent) assuming that all Acquisitions made, and all Dispositions
completed, during the four consecutive fiscal quarters then most recently ended
has been made on the first day of such period (but without any adjustment for
projected cost savings or other synergies unless otherwise approved by
Administrative Agent).
“Eligible Accounts” means, as of any applicable period of determination thereof,
all accounts receivable of Borrower and its Subsidiaries that are Guarantors
created in the ordinary course of business that are reasonably acceptable to
Administrative Agent and satisfy the following conditions:
(a)    The Account complies with all applicable Laws, rules, and regulations,
including, without limitation, usury Laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;
(b)    The Account has not been outstanding for more than 90 days past the
original date of invoice;
(c)    The Account does not represent a commission and the Account was created
in connection with the performance of services by Borrower or the applicable
Subsidiary in the ordinary course of business and such services have been
completed and accepted by the account debtor;
(d)    The Account arises from an enforceable contract, the performance of which
has been completed by Borrower or the applicable Subsidiary;
(e)    Borrower or the applicable Subsidiary has good and indefeasible title to
the Account and the Account is not subject to any Lien except Liens in favor of
Administrative Agent;
(f)    The Account does not arise out of a contract with or order from, an
account debtor that, by its terms, prohibits or makes void or unenforceable the
grant of a security interest by Borrower or the applicable Subsidiary to
Administrative Agent in and to such Account;
(g)    The Account is not subject to any retainage, setoff, counterclaim,
defense, dispute, recoupment, or adjustment other than normal discounts for
prompt payment;
(h)    The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;
(i)    The Account is not evidenced by chattel paper or an instrument;
(j)    No default exists under the Account by any party thereto;

CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------




(k)    The account debtor has not returned or refused to retain, or otherwise
notified Borrower or the applicable Subsidiary of any dispute concerning the
performance of services for which the Account arose;
(l)    The Account is not owed by an Affiliate, employee, officer, director or
shareholder of Borrower or any of its Subsidiaries;
(m)    The Account is payable in Dollars or Canadian dollars (subject to
clause (ii) of the immediately following proviso) by the account debtor;
(n)    The Account is not owed by an account debtor whose Accounts
Administrative Agent in its reasonable discretion has chosen to exclude from
Eligible Accounts;
(o)    The account debtor is domiciled in the United States of America or
Canada;
(p)    No more than 25% of the aggregate balances then outstanding on all
Accounts owed by such account debtor and its Affiliates to Borrower and its
Subsidiaries are more than 90 days past the dates of their original invoices;
(q)    The account debtor is not the United States of America or any department,
agency, or instrumentality thereof; and
(r)    The aggregate of all Accounts owed by the account debtor and its
Affiliates to which the Account relates does not exceed 20% of all Accounts owed
by all of Borrower’s and its Subsidiaries’ account debtors (provided, however,
that if such aggregate exceeds such percentage of all Accounts, only such excess
shall be ineligible).
Provided, further, however, (i) the amount of the Eligible Accounts owed by an
account debtor to Borrower or the applicable Subsidiary shall be reduced by the
amount of all “contra accounts” and other obligations owed by Borrower and its
Subsidiaries to such account debtor, (ii) Accounts in which the account debtors
are domiciled in Canada may not exceed 10% of the total Eligible Accounts and
(iii) there may be included as Eligible Accounts up to $3,000,000 of Unbilled
Receivables not to exceed 20% of the total Eligible Accounts.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.8(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.8(b)(iii)).
“Environmental Laws” means any and all federal, state, and local Laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq., the Clean Air Act, 42 U.S.C. § 7401

CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------




et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., and the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.
“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.
“Equity Issuance” means the issuance and sale by Borrower for cash of equity
interests of Borrower, which equity interests do not benefit from any redemption
or retirement right or obligation, any sinking fund or similar right or
obligation, any option or obligation to purchase or sell, any conversion or
exchange right or obligation, or any liquidation preference.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as an Obligated Party or is under common control
(within the meaning of Section 414(c) of the Code and Sections 414(m) and (o) of
the Code for purposes of the provisions relating to Section 412 of the Code)
with an Obligated Party.
“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by any Obligated Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Obligated Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan, (e) the occurrence of an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan, (f) the imposition of any liability to the PBGC under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Obligated Party or any ERISA Affiliate, (g) the failure of any
Obligated Party or ERISA Affiliate to meet any funding obligations with respect
to any Plan or Multiemployer Plan, or (h) a Plan becomes subject to the at-risk
requirements in Section 303 of ERISA and Section 430 of the Code.
“Event of Default” has the meaning set forth in Section 10.1.

CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to any “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all guarantees of such Guarantor’s Swap Obligations
by Borrower or any other Guarantor) at the time the Guaranty of such Guarantor,
or a grant by such Guarantor of a Lien, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.6(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.4(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” means the Amended and Restated Loan and Security
Agreement dated as of January 29, 2014 among BG Staffing, Inc., BG Staffing,
LLC, BG Personnel Services, LP, BG Personnel, LP, BG Staff Services, Inc., and
Fifth Third Bank, as lender, as amended and modified prior to the Closing Date.
“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements entered into in connection with the implementation of such Sections
of the Code.

CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York, on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood
Insurance Reform Act of 2004, in each case as now or hereafter in effect or any
successor statute thereto and including any regulations promulgated thereunder.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, on any date of determination, the outstanding principal
amount of all Debt of Borrower and its Subsidiaries of the type described in
clauses (a), (b), (c), (d), (f), (g), (h), (i), (j), (k), (l), (n) and (o) of
the definition of “Debt”, and, without duplication, any Guarantees of the
foregoing, in each case determined on a consolidated basis in accordance with
GAAP.
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, tribal body or other entity exercising executive,

CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------




legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
“Guarantee” by any Person means any obligation or liability, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person as well as any obligation or liability, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantors” means each Person who from time to time Guarantees all or any part
of the Obligations under the Loan Documents, and “Guarantor” means any one of
the Guarantors.
“Guaranty” means any Guaranty executed by any Guarantor in favor of the
Guaranteed Parties (as defined therein), including any guaranty supplement
thereto, substantially in the form of Exhibit D.
“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.
“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and annexes, a “Master
Agreement”) and (c) any and all Master Agreements and any and all related
confirmations.

CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------




“Hedge Obligations” means, at any time with respect to any Person, all
indebtedness, liabilities, and obligations of such Person under or in connection
with any Hedge Agreement, whether actual or contingent, due or to become due and
existing or arising from time to time.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and settlement amounts, early
termination amounts or termination value(s) determined in accordance therewith,
such settlement amounts, early termination amounts or termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more commercially reasonable mid-market or other
readily available quotations provided by any dealer which is a party to such
Hedge Agreement or any other recognized dealer in such Hedge Agreements (which
may include a Lender or any Affiliate of a Lender).
“Increase Effective Date” has the meaning set forth in Section 2.9(d).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Information” has the meaning set forth in Section 12.25.
“Intellectual Property” means all copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses and other types of intellectual
property, in whatever form, now owned or hereafter acquired.
“Intercreditor Agreement” means an intercreditor agreement, in form and
substance satisfactory to Administrative Agent and Lenders, among Administrative
Agent, each Obligated Party, each lender a party to the Senior Subordinated
Credit Agreement and each Person acting as an agent pursuant to the Senior
Subordinated Credit Agreement (as the same may be amended, modified, restated,
replaced, extended, or supplemented from time to time).
“Interest Period” means with respect to any LIBOR Portion, the period commencing
on the date such Portion becomes a LIBOR Portion (whether by the making of a
Loan or its continuation or conversion) and ending on the numerically
corresponding day in the calendar month that is one (1), two (2) or three (3)
months thereafter, as Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a LIBOR Portion that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------




“Interest Rate” means the rate equal to the lesser of (a) the Maximum Rate and
(b) the Applicable Rate.
“IRS” means the Internal Revenue Service or any entity succeeding to all or any
of its functions.
“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administrative thereof by any Governmental
Authority charged with the enforcement, interpretation or administrative
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“Lease” of any Person means all of the right, title and interest of such Person
as lessee or licensee in, to and under leases or license of land, improvements
and/or fixtures.
“Lender” and “Lenders” have the meanings set forth in the introductory paragraph
hereto, and shall include Swing Line Lender, as the context may require.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) all
Funded Debt of Borrower and its Subsidiaries as of such date to (b) EBITDA of
Borrower and its Subsidiaries for the four fiscal quarters most recently ended.
“LIBOR” means:
(a)    with respect to each Interest Period, the rate per annum for deposits for
the same term in United States Dollars that appears on Thomson Reuters British
Banker’s Association LIBOR Rates Page (or the successor thereto if the British
Banker’s Association is no longer making a LIBOR rate available) at
approximately 11:00 a.m., London, England time, on the related LIBOR
Determination Date. If such rate does not appear on such screen or service, or
such screen or service shall cease to be available, then LIBOR shall be
determined by Administrative Agent to be the offered rate on such other screen
or service that displays an average Interest Settlement Rate for deposits in
United States Dollars (for delivery on the first day of such Interest Period)
for a term equivalent to such Interest Period as of 11:00 a.m. on the relevant
LIBOR Determination Date. If the rates referenced in the two (2) preceding
sentences are not available, then LIBOR for the relevant Interest Period will be
determined by such alternate method as is reasonably selected by Administrative
Agent; and
(b)    for any interest calculation with respect to a Loan that bears interest
based on the Base Rate on any date, the rate per annum for deposits in United
States Dollars that appears on Thomson Reuters British Banker’s Association
LIBOR Rates Page (or the

CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------




successor thereto if the British Banker’s Association is no longer making a
LIBOR rate available) at approximately 11:00 a.m., London, England time, on the
related LIBOR Determination Date for a term of one (1) month commencing on the
date of calculation. If such rate does not appear on such screen or service, or
such screen or service shall cease to be available, then LIBOR shall be
determined by Administrative Agent to be the offered rate on such other screen
or service that displays an average Interest Settlement Rate for deposits in
United States Dollars (for delivery on such date of calculation) for a term of
one (1) month as of 11:00 a.m. on the relevant LIBOR Determination Date. If the
rates referenced in the two (2) preceding sentences are not available, then
LIBOR for a term of one (1) month will be determined by such alternate method as
is reasonably selected by Administrative Agent.
Provided, however, in no event shall LIBOR be less than the Minimum Rate.
“LIBOR Determination Date” means a day that is two (2) Business Days prior to
the beginning of the relevant Interest Period or prior to the applicable date,
as applicable.
“LIBOR Portion” means each Portion bearing interest based on the Adjusted LIBOR.
“Lien” means, as to any Property of any Person, (a) any lien, mortgage, security
interest, tax lien, pledge, charge, hypothecation, collateral assignment,
preference, priority, or other encumbrance of any kind or nature whatsoever
(including, without limitation, any conditional sale or title retention
agreement), whether arising by contract, operation of law, or otherwise,
affecting such Property and (b) the signing or filing of a financing statement
which names the Person as debtor or the signing of any security agreement or the
signing of any document authorizing a secured party to file any financing
statement which names such Person as debtor.
“Loan” means an extension of credit by a Lender to Borrower under Article 2 in
the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Guaranty, the Security Documents, the
Revolving Credit Notes, and all other promissory notes, security agreements,
deeds of trust, assignments, letters of credit, guaranties, and other
instruments, documents, or agreements executed and delivered pursuant to or in
connection with this Agreement or the Security Documents; provided that the term
“Loan Documents” shall not include any Bank Product Agreement.
“Loss” has the meaning set forth in Section 7.5(b).
“Material Adverse Event” means any act, event, condition, or circumstance which
could materially and adversely affect (a) the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Borrower and its Subsidiaries, taken as a whole;
(b) the ability of any Obligated Party to perform its obligations under any Loan
Document to which it is a party; or (c) the legality, validity, binding effect
or enforceability against any Obligated Party of any Loan Document to which it
is a party.

CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------




“Maturity Date” means August 21, 2019, or such earlier date on which the
Commitment of each Revolving Credit Lender terminates as provided in this
Agreement; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next succeeding Business Day.
“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lenders in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lenders to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.
“Minimum Rate” means 0.00% per annum.
“Mortgages” means, collectively, the mortgages or deeds of trust now or
hereafter encumbering Borrower’s or any of its Subsidiaries’ fee in the property
as described therein in favor of Administrative Agent, in form and substance
satisfactory to Administrative Agent.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions are being made or have been made by, or for
which there is an obligation to make by or there is any liability, contingent or
otherwise, with respect to an Obligated Party or any ERISA Affiliate and which
is covered by Title IV of ERISA.
“Net Income” means, for any Person for any period, the net income (or loss) of
such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP; provided that Net Income shall exclude (a) the net income
of any Subsidiary of such Person during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Constituent
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that such Person’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(b) any income (or loss) for such period of any other Person if such other
Person is not a Subsidiary (except where pursuant to the express provisions of
this Agreement, the income or loss of such Person is intended to be included in
the pro forma calculations hereunder), except that Borrower’s equity in the net
income of any such Person for such period shall be included in Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to Borrower or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to Borrower as described in
clause (a) of this proviso).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.10 and (b) has been approved by the
Required Lenders.

CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Financed Capital Expenditures” means, for the prior twelve-month period,
all Capital Expenditures other than those made utilizing financing provided by
the applicable seller or third party lenders or fundings under the Facility.
“Obligated Party” means Borrower and each Guarantor.
“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
each Guarantor and any other Obligated Party to Administrative Agent, each
Lender and any Affiliates of Administrative Agent or any Lender now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
arising under or pursuant to this Agreement, any Bank Product Agreements, the
other Loan Documents, and all interest accruing thereon (whether a claim for
post-filing or post-petition interest is allowed in any bankruptcy, insolvency,
reorganization or similar proceeding) and all attorneys’ fees and other expenses
incurred in the enforcement or collection thereof; provided that, as to any
Guarantor, the “Obligations” shall exclude any Excluded Swap Obligations of such
Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).
“Outstanding Amount” means with respect to the Revolving Credit Loans and the
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date.
“Owned Real Estate Support Documents” means, with respect to any real property
which is owned by Borrower or its Subsidiaries in fee simple, such mortgagee
title insurance policies (in amounts and with endorsements acceptable to
Administrative Agent), surveys, environmental assessment reports, environmental
questionnaires, flood hazard certifications, evidence of flood insurance, if
required, and other mortgage-related documents as Administrative Agent may

CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------




reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent.
“Participant” means any Person (other than a natural Person, a Defaulting
Lender, or Borrower or any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party) to which a participation is sold by any Lender in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it).
“Participant Register” means a register in the United States on which each
Lender that sells a participation enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, signed into law October 26, 2001).
“Payment Date” means (a) in respect of each Base Rate Portion, the first day of
each and every calendar quarter during the term of this Agreement and the
Maturity Date, and (b) in respect of each LIBOR Portion, the last day of each
Interest Period applicable to such LIBOR Portion (or the day that is three
months after the first day of such Interest Period if such Interest Period has a
length of more than three (3) months) and the Maturity Date.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.
“Permitted Distributions” means distributions on account of Borrower’s equity
interests if (a) prior to the distribution (i) no Default exists and (ii) the
Debt Service Coverage Ratio (calculated however, for purpose of this definition
of Permitted Distributions only to exclude the addition of $1,000,000 in the
denominator) is greater than 1.50 to 1.00, and (b) after giving pro forma effect
to the distribution (i) no Default exists or will exist and (ii) the Debt
Service Coverage Ratio (calculated as provided in clause (a)(ii) immediately
preceding, but subtracting from the numerator the amount of the proposed
distribution) is greater than 1.20 to 1.00.
“Permitted Liens” means those Liens permitted by Section 8.2.
“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.
“Plan” means any employee benefit or other plan, other than a Multiemployer
Plan, established or maintained by, or for which there is an obligation to make
contributions by or there is any liability, contingent or otherwise with respect
to Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to Section 412 of the Code.

CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------




“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Portion” means any principal amount of any Loan bearing interest based upon the
Base Rate or Adjusted LIBOR.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Texas Capital Bank as its prime rate in effect at its Principal
Office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
Texas Capital Bank as a general reference rate of interest, taking into account
such factors as Texas Capital Bank may deem appropriate; it being understood
that many of Texas Capital Bank’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Texas Capital Bank may make various
commercial or other loans at rates of interest having no relationship to such
rate.
“Principal Office” means the principal office of Administrative Agent, presently
located at the address set forth on Schedule 12.11.
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.
“Recipient” means Administrative Agent, Swing Line Lender, and any Lender, as
applicable.
“Register” means a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time.
“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Administrative Agent or any Lender pursuant to any Loan Document
other than any Revolving Credit Note.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
Property.
“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or

CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------




endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, or (c) perform pre‑remedial studies and investigations and
post-remedial monitoring and care.
“Removal Effective Date” has the meaning set forth in Section 11.6(b).
“Reportable Event” means any of the events set forth in Section 4043 of ERISA.
“Required Lenders” means, at any time, the Administrative Agent and Lenders
having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders; provided that, if one Lender holds more than 50% but
less than 100% of the Total Credit Exposures at such time, subject to the last
sentence of Section 12.10, Required Lenders shall be at least two Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Resignation Effective Date” has the meaning set forth in Section 11.6(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of an Obligated Party or any Person designated
by a Responsible Officer to act on behalf of a Responsible Officer; provided
that such designated Person may not designate any other Person to be a
Responsible Officer. Any document delivered hereunder that is signed by a
Responsible Officer of an Obligated Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of Obligated Party.
“Revolving Credit Availability” means, as of any date, the difference between
(a) an amount equal to the lesser of (i) the Borrowing Base in effect on such
date and (ii) the aggregate amount of the Commitments of the Lenders on such
date less (b) the total Revolving Credit Exposure of the Revolving Credit
Lenders on such date.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans made by each of the Revolving Credit Lenders pursuant to
Section 2.1.
“Revolving Credit Borrowing Request” means a writing, substantially in the form
of Exhibit E, properly completed and signed by Borrower, requesting a Revolving
Credit Borrowing.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Swing Line Loans at such time.
“Revolving Credit Lender” means, (a) at any time prior to the termination of the
Commitments, any Lender that has a Commitment at such time, and (b) at any time
after the termination of the Commitments, any Lender that has Revolving Credit
Exposure at such time, and, in each case, shall include Swing Line Lender, as
the context may require.
“Revolving Credit Loan” has the meaning set forth in Section 2.1(a).

CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------




“Revolving Credit Note” means a promissory note made by Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit F.
“RICO” means the Racketeer Influenced and Corrupt Organization Act of 1970.
“SDN List” has the meaning set forth in Section 6.20.
“Secured Parties” means the collective reference to Administrative Agent, each
Lender, Swing Line Lender, each Bank Product Provider, and any other Person the
Obligations owing to which are, or are purported to be, secured by the
Collateral under the terms of the Security Documents.
“Security Agreement” means any Security Agreement executed by one or more of the
Obligated Parties, including any joinder thereto, substantially in the form of
Exhibit G.
“Security Documents” means each and every Mortgage, Security Agreement, Pledge
Agreement, deed of trust, control agreement or other collateral security
agreement required by or delivered to Administrative Agent from time to time
that purport to create a Lien in favor of any of the Secured Parties to secure
payment or performance of the Obligations or any portion thereof.
“Senior Debt” means all Debt of Borrower and its Subsidiaries that is not
Subordinated Debt.
“Senior Subordinated Credit Agreement” means the Senior Subordinated Credit
Agreement dated as of August 21, 2015 by and among Borrower, Patriot Capital III
SBIC, L.P., Patriot Capital III, L.P. and Patriot Capital III SBIC, L.P., as
collateral and administrative Agent, pursuant to which the Subordinated Notes
are issued (as the same may be amended, modified, restated, replaced, extended,
refinanced or supplemented from time to time in accordance with the
Intercreditor Agreement).
“Senior Subordinated Notes” means the Borrower’s Notes (as defined in the Senior
Subordinated Credit Agreement) due February 21, 2020, issued pursuant to the
Senior Subordinated Credit Agreement.
“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that

CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------




can reasonably be expected to become an actual or matured liability discounted
to present value at rates believed to be reasonable by such Person acting in
good faith.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board of Governors to which Administrative Agent is
subject with respect to the Adjusted LIBOR, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBOR Portions shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subordinated Debt” means any unsecured Debt of Borrower and its Subsidiaries
that has been subordinated to the Obligations under the Loan Documents by
written agreement, in form and content satisfactory to Administrative Agent and
which has been approved in writing by Administrative Agent as constituting
Subordinated Debt for purposes of this Agreement.
“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of other Subsidiaries or by Borrower and one or more of
such Subsidiaries, and (b) any other entity (i) of which at least a majority of
the ownership, equity or voting interest is at the time directly or indirectly
owned or controlled by one or more of Borrower and other Subsidiaries and
(ii) which is treated as a subsidiary in accordance with GAAP.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Sweep Agreement” has the meaning set forth in Section 2.1(b).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.2.
“Swing Line Lender” means Texas Capital Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.2(a).

CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------




“Swing Line Loan Request” means a writing, substantially in the form of
Exhibit H, or in such other form agreed to by Borrower and Administrative Agent,
properly completed and signed by Borrower, requesting a Swing Line Borrowing.
“Swing Line Sublimit” means an amount equal to the lesser of (a) an amount to be
agreed upon by Borrower and Swing Line Lender and (b) the Commitments. The Swing
Line Sublimit is part of, and not in addition to, the Commitments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Texas Capital Bank” means Texas Capital Bank, National Association, a national
banking association, and its successors and assigns.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Transaction” means the (a) the initial Loan and execution of the Loan Documents
and (b) the issuance of the Subordinated Notes.
“Type” means, with respect to a Portion, its character as a LIBOR Portion or a
Base Rate Portion.
“UCC” means Chapters 1 through 11 of the Texas Business and Commerce Code.
“Unbilled Receivables” means revenue of Borrower and its Subsidiaries earned but
not billed as a result of Borrower’s fiscal month calculation.
“Unfunded Pension Liability” means the excess, if any, of (a) the funding target
as defined under Section 430(d) of the Code without regard to the special
at-risk rules of Section 430(i) of the Code, over (b) the value of plan assets
as defined under Section 430(g)(3)(A) of the Code determined as of the last day
of each calendar year, without regard to the averaging which may be allowed
under Section 310(g)(3)(B) of the Code and reduced for any prefunding balance or
funding standard carryover balance as defined and provided for in Section 430(f)
of the Code.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.4(g)(ii)(B)(3).
“Vision Technology Acquisition” means the transactions contemplated by an asset
purchase agreement pursuant to which BG Staffing, LLC proposes to purchase
substantially all of the assets of Vision Technology Services, Inc. and its
subsidiaries for Acquisition Consideration payable at the closing thereof of
approximately $10,000,000, plus additional Acquisition Consideration contingent
upon the achievement of certain performance targets during the three year-period
following such closing.

CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------




“Withholding Agent” means each of Borrower and Administrative Agent.
Section 1.2    Accounting Matters.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in Section 6.2, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of Borrower and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth herein, and either
Borrower or the Required Lenders shall so request, Administrative Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
Section 1.3    ERISA Matters. If, after the date hereof, there shall occur, with
respect to ERISA, the adoption of any applicable law, rule, or regulation, or
any change therein, or any change in the interpretation or administration
thereof by the PBGC or any other Governmental Authority, then either Borrower or
Required Lenders may request a modification to this Agreement solely to preserve
the original intent of this Agreement with respect to the provisions hereof
applicable to ERISA, and the parties to this Agreement shall negotiate in good
faith to complete such modification.
Section 1.4    Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear. Terms used
herein that are defined in the UCC, unless otherwise defined herein, shall have
the meanings specified in the UCC. Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document). Any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any

CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------




law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time. Words
denoting gender shall be construed to include the masculine, feminine and
neuter, when such construction is appropriate; and specific enumeration shall
not exclude the general but shall be constructed as cumulative; the word “or” is
not exclusive; the word “including” (in its various forms) means “including,
without limitation”; in the computation of periods of time, the word “from”
means “from and including” and the words “to” and “until” mean “to but
excluding”; and all references to money refer to the legal currency of the
United States of America.
Section 1.5    Interpretative Provision. For purposes of Section 10.1, a breach
of a financial covenant contained in Article 9 shall be deemed to have occurred
as of any date of determination thereof by Borrower, the Required Lenders or as
of the last date of any specified measurement period, regardless of when the
financial statements or the Compliance Certificate reflecting such breach are
delivered to Administrative Agent.
Section 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to central time (daylight or standard, as
applicable).
Section 1.7    Other Loan Documents. The other Loan Documents, including the
Security Documents, contain representations, warranties, covenants, defaults and
other provisions that are in addition to and not limited by, or a limitation of,
similar provisions of this Agreement. Such provisions in such other Loan
Documents may be different or more expansive than similar provisions of this
Agreement and neither such differences nor such more expansive provisions shall
be construed as a conflict.
ARTICLE 2    

THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.1    Revolving Credit Loans.
(c)    Revolving Credit Borrowings. Subject to the terms and conditions of this
Agreement, each Revolving Credit Lender severally agrees to make one or more
revolving credit loans (each such loan, a “Revolving Credit Loan”) to Borrower
from time to time from the Closing Date until the Maturity Date for the Facility
in an aggregate principal amount for such Revolving Credit Lender at any time
outstanding up to but not exceeding the amount of such Revolving Credit Lender’s
Commitment, provided that the Revolving Credit Exposure of all Revolving Credit
Lenders shall not exceed the lesser of (i) the aggregate amount of the
Commitments of the Revolving Credit Lenders and (ii) the Borrowing Base. Subject
to the foregoing limitations, and the other terms and provisions of this
Agreement, Borrower may borrow, repay, and reborrow Revolving Credit Loans
hereunder.
(d)    Borrowing Procedure. Unless Borrower and Administrative Agent have
entered into a sweep agreement regarding Borrower’s cash management and funding
and pay down of the Loans hereunder in form and substance satisfactory to
Borrower and Administrative Agent (“Sweep Agreement”), each Revolving Credit
Borrowing, each conversion of a Portion from one Type to

CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------




the other, and each continuation of a LIBOR Portion shall be made upon
Borrower’s irrevocable notice to Administrative Agent, which may be given by
telephone. Each such notice must be received by Administrative Agent not later
than 12:00 noon on the requested date of any Borrowing of, conversion to or
continuation of a LIBOR Portion or of any conversion of a LIBOR Portion to a
Base Rate Portion or of any Borrowing of a Base Rate Portion. Each telephonic
notice by Borrower pursuant to this Section 2.1(b) must be confirmed promptly by
delivery to Administrative Agent of a written Revolving Credit Borrowing
Request, appropriately completed and signed by a Responsible Officer of
Borrower. Each Revolving Credit Borrowing of, conversion to or continuation of a
Loan shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof, or in an amount equal to the Revolving Credit Availability.
Each Revolving Credit Borrowing Request (whether telephonic or written) shall
specify (i) whether Borrower is requesting a Revolving Credit Borrowing, a
conversion of Portions from one Type to the other, or a continuation of
Portions, (ii) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Portions to be borrowed, converted or continued, (iv) the Type of Portions to
be borrowed or to which existing Portions are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Portion in a Revolving Credit Borrowing
Request or if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Portions shall be made as, or converted to,
Base Rate Portions. Any such automatic conversion to Base Rate Portions shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Portions. If Borrower requests a Borrowing of,
conversion to, or continuation of a LIBOR Portion in any such Revolving Credit
Borrowing Request, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month. For avoidance of doubt, to
the extent that any borrowing procedures set forth in this Article 2 conflict
with the terms and provisions of a Sweep Agreement in effect, the terms and
provisions of such Sweep Agreement shall control.
(e)    Funding. Following receipt of a Revolving Credit Borrowing Request,
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Portions, and if no timely notice of a
conversion or continuation is provided by Borrower, Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate
Portions as described in Section 2.1(b). Each Lender shall make the amount of
its Loan available to Administrative Agent in immediately available funds at
Administrative Agent’s Principal Office not later than 1:00 p.m. on the Business
Day specified in the applicable Borrowing Request. Upon satisfaction of the
applicable conditions set forth in Section 5.2 (and, if such Revolving Credit
Borrowing is the initial Credit Extension, Section 5.1), Administrative Agent
shall make all funds so received available to Borrower in like funds as received
by Administrative Agent either by (i) crediting the account of Borrower on the
books of Texas Capital Bank with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower.
(f)    Continuations and Conversions. Except as otherwise provided herein, a
LIBOR Portion may be continued or converted only on the last day of an Interest
Period for such LIBOR Portion. During the existence of a Default, (i) no Loans
may be requested as, converted to or continued as LIBOR Portions without the
consent of the Required Lenders and (ii) unless repaid,

CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------




each LIBOR Portion shall be converted to a Base Rate Portion at the end of the
Interest Period applicable thereto.
(g)    Notifications. Administrative Agent shall promptly notify Borrower and
Lenders of the interest rate applicable to any Interest Period for LIBOR
Portions upon determination of such interest rate. At any time that Base Rate
Portions are outstanding, Administrative Agent shall notify Borrower and Lenders
of any change in Texas Capital Bank’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.
(h)    Interest Periods. After giving effect to all Credit Extensions, all
conversions of Portions from one Type to the other, and all continuations of
Portions as the same Type, there shall not be more than five (5) Interest
Periods in effect with respect to LIBOR Portions.
Section 2.2    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.2, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to Borrower from time to time on any Business Day
during the period from the Closing Date to the Maturity Date for the Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Credit Loans of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Revolving Credit Exposure of all Revolving Credit
Lenders shall not exceed the lesser of the aggregate amount of the Commitments
of the Revolving Credit Lenders and the Borrowing Base, and (ii) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Revolving
Credit Lender’s Commitment, (y) Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be in its sole discretion) that it has, or
by such Credit Extension may have, Fronting Exposure. Within the foregoing
limits, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.2, prepay under Section 2.7(b), and reborrow under
this Section 2.2. Each Swing Line Loan shall bear interest as a Base Rate
Portion. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by telephone. Each such notice must be received by Swing Line
Lender and Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to Swing Line Lender and Administrative Agent of a written Swing Line Loan
Request, appropriately

CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------




completed and signed by a Responsible Officer of Borrower. Any telephonic
request for a Swing Line Loan by Borrower shall be promptly confirmed by
submission of a properly completed Swing Line Loan Request, signed by a
Responsible Officer of Borrower, to Swing Line Lender and Administrative Agent,
but failure to deliver a Swing Line Loan Request shall not be a defense to
payment of any Swing Line Borrowing. Neither Swing Line Lender nor
Administrative Agent shall have no liability to Borrower for any loss or damage
suffered by Borrower as a result of Swing Line Lender’s or Administrative
Agent’s honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically, by
facsimile or electronically and purporting to have been sent to Swing Line
Lender or Administrative Agent by Borrower and neither Swing Line Lender nor
Administrative Agent shall have any duty to verify the origin of any such
communication or the identity or authority of the Person sending it. Promptly
after receipt by Swing Line Lender of any telephonic Swing Line Loan Request,
Swing Line Lender will confirm with Administrative Agent (by telephone or in
writing) that Administrative Agent has also received such Swing Line Loan
Request and, if not, Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof. Unless Swing Line Lender has
received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.2(a), or (B) that one or more
of the applicable conditions specified in Article 5 is not then satisfied, then,
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Request,
make the amount of its Swing Line Loan available to Borrower at its office by
crediting the account of Borrower on the books of Swing Line Lender in
immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    Swing Line Lender at any time in its sole discretion may request, on
behalf of Borrower (which hereby irrevocably authorizes Swing Line Lender to so
request on its behalf), that each Revolving Credit Lender make a Revolving
Credit Loan in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Revolving Credit Borrowing Request for purposes hereof) and in accordance with
the requirements of Section 2.1, subject to the unutilized portion of the
Commitments and the conditions set forth in Section 5.2. Swing Line Lender shall
furnish Borrower with a copy of the applicable Revolving Credit Borrowing
Request promptly after delivering such notice to Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Revolving Credit Borrowing Request available to
Administrative Agent in immediately available funds for the account of Swing
Line Lender at Administrative Agent’s Principal Office not later than 1:00 p.m.
on the day specified in such Revolving Credit Borrowing Request, whereupon,
subject to Section 2.2(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan to Borrower in
such amount. Administrative Agent shall remit the funds so received to Swing
Line Lender.

CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------




(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.2(c)(i), the request for
Revolving Credit Loans submitted by Swing Line Lender as set forth herein shall
be deemed to be a request by Swing Line Lender that each Revolving Credit Lender
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to Administrative Agent for the account of Swing Line
Lender pursuant to Section 2.2(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Credit Lender fails to make available to
Administrative Agent for the account of Swing Line Lender any amount required to
be paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.2(c) by the time specified in Section 2.2(c)(i), Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of Swing Line Lender
submitted to any Revolving Credit Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.2(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against Swing Line
Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.2(c) is subject to the conditions set forth in
Section 5.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if Swing Line Lender receives any
payment on account of such Swing Line Loan, Swing Line Lender will distribute to
such Revolving Credit Lender its Applicable Percentage thereof in the same funds
as those received by Swing Line Lender.

CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------




(ii)    If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 12.24 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to Swing Line Lender its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. Administrative Agent will make such demand upon the
request of Swing Line Lender. The obligations of Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.2 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of Swing Line Lender.
(f)    Payments to Swing Line Lender or Revolving Credit Lenders. Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
to Administrative Agent for the account of Swing Line Lender or Revolving Credit
Lenders, as applicable.
Section 2.3    Fees.
(a)    Fees. Borrower agrees to pay to Administrative Agent and Arranger, for
the account of Administrative Agent, Arranger and each Lender, as applicable,
fees, in the amounts and on the dates agreed upon by such parties.
(b)    Commitment Fees. Borrower agrees to pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance, subject to Section 12.22,
with its Applicable Percentage a commitment fee on the daily average unused
amount of the Commitment of such Revolving Credit Lender for the period from and
including the date of this Agreement to and including the Maturity Date
(including at any time during which one or more of the conditions in Article 5
is not met), at a rate equal to the Applicable Margin. For the purpose of
calculating the commitment fee hereunder, the Commitment of each Revolving
Credit Lender shall be deemed utilized by the amount of all outstanding
Revolving Credit Loans, but not by the amount of any outstanding Swing Line
Loans, owing to such Revolving Credit Lender whether directly or by
participation. Accrued commitment fees shall be payable quarterly in arrears on
the first day of each April, July, October, and January during the term of this
Agreement and on the Maturity Date.
Section 2.4    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments of principal, interest, and other amounts to be
made by Borrower under this Agreement and the other Loan Documents shall be made
to Administrative Agent for the account of Administrative Agent or Swing Line
Lender or the pro rata accounts of the applicable Lenders, as applicable, at the
Principal Office in Dollars and immediately available funds, without setoff,
deduction, or counterclaim, and free and clear of all taxes at the time and in

CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------




the manner provided herein. Payments by check or draft shall not constitute
payment in immediately available funds until the required amount is actually
received by Administrative Agent in full. Payments in immediately available
funds received by Administrative Agent in the place designated for payment on a
Business Day prior to 12:00 noon at such place of payment shall be credited
prior to the close of business on the Business Day received, while payments
received by Administrative Agent on a day other than a Business Day or after
12:00 noon on a Business Day shall not be credited until the next succeeding
Business Day. If any payment of principal or interest on the Revolving Credit
Notes shall become due and payable on a day other than a Business Day, then such
payment shall be made on the next succeeding Business Day. Any such extension of
time for payment shall be included in computing interest which has accrued and
shall be payable in connection with such payment. Administrative Agent is hereby
authorized upon notice to Borrower to charge the account of Borrower maintained
with Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder. To the extent that any Loan payment procedures set forth
in this Article 2 conflict with the terms and provisions of any Sweep Agreement
then in effect, the terms and provisions of such Sweep Agreement shall control.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender, that such Lender
will not make available to Administrative Agent such Lender’s share of a
Revolving Credit Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with this Agreement and
may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Revolving Credit Borrowing available to Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Administrative Agent, at (i) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the interest rate applicable to the applicable Borrowing.
If Borrower and such Lender shall pay such interest to Administrative Agent for
the same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its share of the applicable Borrowing to Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan. Any payment by Borrower
shall be without prejudice to any claim Borrower may have against a Lender that
shall have failed to make such payment to Administrative Agent.
(c)    Payments by Borrower; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Swing
Line Lender or the applicable Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to Swing Line Lender or the applicable Lenders the amount due. In
such event, if Borrower has not in fact made such payment, then Swing Line
Lenders or each applicable Lender, as applicable, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to Swing Line
Lender, or such Lender, with interest thereon, for

CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------




each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.
Section 2.5    Evidence of Debt.
(a)    The Loans made by Swing Line Lender and each Lender shall be evidenced by
one or more accounts or records maintained by Swing Line Lender or such Lender
and by Administrative Agent in the ordinary course of business; provided that
such Lender or Administrative Agent may, in addition, request that such Loans be
evidenced by the Revolving Credit Notes. The accounts or records maintained by
Administrative Agent, Swing Line Lender and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made to Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by Swing
Line Lender, or any Lender and the accounts and records of Administrative Agent
in respect of such matters, the accounts and records of Administrative Agent
shall control in the absence of manifest error.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Revolving Credit Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Swing Line Loans.
In the event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of Administrative Agent
shall control in the absence of manifest error.
Section 2.6    Interest; Payment Terms.
(a)    Revolving Credit Loans – Payment of Principal and Interest; Revolving
Nature. The unpaid principal amount of each Portion of the Revolving Credit
Loans shall, subject to the following sentence and Section 2.6(f), bear interest
at the applicable Interest Rate. If at any time such rate of interest would
exceed the Maximum Rate but for the provisions thereof limiting interest to the
Maximum Rate, then any subsequent reduction shall not reduce the rate of
interest on the Revolving Credit Loans below the Maximum Rate until the
aggregate amount of interest accrued on the Revolving Credit Loans equals the
aggregate amount of interest which would have accrued on the Revolving Credit
Loans if the interest rate had not been limited by the Maximum Rate. All accrued
but unpaid interest on the principal balance of the Revolving Credit Loans shall
be payable on each Payment Date and on the Maturity Date, provided that interest
accruing at the Default Interest Rate pursuant to Section 2.6(f) shall be
payable on demand. The then Outstanding Amount of the Revolving Credit Loans and
all accrued but unpaid interest thereon shall be due and payable on the Maturity
Date. The unpaid principal balance of the Revolving Credit Loans at any time
shall be the total amount advanced hereunder by Revolving Credit Lenders less
the amount of principal payments made thereon by or for Borrower, which balance
may be endorsed on the Revolving Credit Notes from time to time by Revolving
Credit Lenders or otherwise noted in Revolving Credit

CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------




Lenders’ and/or Administrative Agent’s records, which notations shall be, absent
manifest error, conclusive evidence of the amounts owing hereunder from time to
time.
(b)    Application. Except as expressly provided herein to the contrary, all
payments on the Obligations under the Loan Documents shall be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs or obligations (other than the Outstanding Amount thereof and interest
thereon) for which Borrower shall be obligated or Administrative Agent, Swing
Line Lender, or any Lender shall be entitled pursuant to the provisions of this
Agreement, the Revolving Credit Notes or the other Loan Documents; (ii) the
payment of accrued but unpaid interest thereon; and (iii) the payment of all or
any portion of the principal balance thereof then outstanding hereunder as
directed by Borrower. If an Event of Default exists under this Agreement, the
Revolving Credit Notes or under any of the other Loan Documents, any such
payment shall be applied as provided in Section 10.3 below.
(c)    Computation Period. Interest on the Loans and all other amounts payable
by Borrower hereunder on a per annum basis shall be computed on the basis of a
360-day year and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a 365-day year or
366-day year, as the case may be. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(d)    Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under any
of the Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by
Administrative Agent hereunder shall be deemed by a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
any Debtor Relief Law, then the obligation to make such payment shall survive
any cancellation or satisfaction of the Obligations under the Loan Documents and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of such Obligations, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof, and
such payment shall be immediately due and payable upon demand.
(e)    Partial or Incomplete Payments. Remittances in payment of any part of the
Obligations under the Loan Documents other than in the required amount in
immediately available funds at the place where such Obligations are payable
shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by Administrative Agent
in full in accordance herewith and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Administrative
Agent of any payment in an amount less than the full

CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------




amount then due shall be deemed an acceptance on account only, and the failure
to pay the entire amount then due shall be and continue to be an Event of
Default.
(f)    Default Interest Rate. For so long as any Event of Default exists,
regardless of whether or not there has been an acceleration of the Loans, and at
all times after the maturity of the Loans (whether by acceleration or
otherwise), and in addition to all other rights and remedies of Administrative
Agent or Lenders hereunder, (i) interest shall accrue on the Outstanding Amount
of the Loans at the Default Interest Rate and (ii) interest shall accrue on any
past due amount (other than the outstanding principal balance) at the Default
Interest Rate, and such accrued interest shall be immediately due and payable.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Administrative Agent’s or Lenders’ actual damages resulting from any
late payment or Event of Default, and such accrued interest are reasonable
estimates of those damages and do not constitute a penalty.
Section 2.7    Voluntary Termination or Reduction of Commitments; Prepayments.
(a)    Voluntary Termination or Reduction of Commitments. Borrower may, upon
written notice to Administrative Agent, terminate the Commitments, or from time
to time permanently reduce the Commitments; provided that (i) any such notice
shall be received by Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) Borrower shall not terminate
or reduce the Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Revolving Credit Exposure of all Revolving Credit
Lenders would exceed the lesser of (i) the aggregate amount of the Commitments
of the Revolving Credit Lenders and (ii) the Borrowing Base. Administrative
Agent will promptly notify Revolving Credit Lenders of any such notice of
termination or reduction of the Commitments. Any reduction of the Commitments
shall be applied to the Commitment of each Revolving Credit Lender according to
its Applicable Percentage. All fees accrued until the effective date of any
termination of the Commitments shall be paid on the effective date of such
termination.
(b)    Voluntary Prepayments. Subject to the conditions set forth below and
except as set forth in any Sweep Agreement, Borrower shall have the right, at
any time and from time to time upon at least three (3) Business Days prior
written notice to Administrative Agent, to prepay the principal of the Revolving
Credit Loans or the Swing Line Loans in full or in part. If there is a
prepayment of all or any portion of the principal of the Revolving Credit Loans
or the Swing Line Loans on or before the Maturity Date, whether voluntary or
because of acceleration or otherwise, such prepayment shall also include any and
all accrued but unpaid interest on the amount of principal being so prepaid
through and including the date of prepayment, plus any other sums which have
become due to Lenders under the other Loan Documents on or before the date of
prepayment, but which have not been fully paid.
(c)    Mandatory Prepayment of Facility. If at any time the Revolving Credit
Exposure of the Revolving Credit Lenders exceeds the Borrowing Base then in
effect, then Borrower shall immediately prepay the entire amount of such excess
to Administrative Agent, for the ratable account of Revolving Credit Lenders.
Each prepayment required by this Section 2.7(c) shall be applied,

CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------




first, to any Base Rate Portions then outstanding, and, second, to any LIBOR
Portions then outstanding, and if more than one LIBOR Portion is then
outstanding, to such LIBOR Portions in such order as Borrower may direct, or if
Borrower fails to so direct, as Administrative Agent shall elect.
Section 2.8    Uncommitted Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time request an increase in the aggregate Commitments by an amount
(for all such requests) not exceeding $10,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $5,000,000, and
(ii) Borrower may make a maximum of two such requests. At the time of sending
such notice, Borrower (in consultation with Administrative Agent) shall specify
the time period within which each Revolving Credit Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Revolving Credit Lenders).
(b)    Lender Elections to Increase. Each Revolving Credit Lender shall notify
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Revolving
Credit Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.
(c)    Notification by Administrative Agent; Additional Revolving Credit
Lenders. Administrative Agent shall notify Borrower and each Lender of the
Revolving Credit Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of
Administrative Agent and Swing Line Lender (which approvals shall not be
unreasonably withheld), Borrower may also invite additional Eligible Assignees
to become Revolving Credit Lenders pursuant to a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, Administrative Agent and Borrower shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase. Administrative Agent shall promptly notify Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Obligated Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Obligated Party
(x) certifying and attaching the resolutions adopted by such Obligated Party
approving or consenting to such increase, and (y) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 6 and the other Loan
Documents (i) that contain a materiality qualification, are true and correct on
and as of the Increase Effective Date and (ii) that do not contain a materiality
qualification, are true and correct in all material respects on and as of the
Increase Effective Date, and, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are

CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------




true and correct in all material respects (or in the case of such
representations and warranties that are subject to a materiality qualification,
in all respects) as of such earlier date, and except that for purposes of this
Section 2.8, the representations and warranties contained in Section 6.2 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 7.1, and (B) no Default
exists. Borrower shall prepay any Revolving Credit Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 12.23 or 12.10 to the contrary.
ARTICLE 3    

TAXES, YIELD PROTECTION AND INDEMNITY
Section 3.1    Increased Costs.
(g)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in Adjusted LIBOR);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender (or such other Recipient of participating in
Swing Line Loans) or to reduce the amount of any sum received or receivable by
such Lender or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or other Recipient, Borrower
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------




(h)    Capital or Liquidity Requirements. If any Lender determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Swing Line Loans held by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(i)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Sections 3.1(a) or (b) and
delivered to Borrower, shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(j)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 3.1 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) -month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 3.2    Illegality. If any Lender determines that any law or regulation
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Portions or to convert Base
Rate Portions to LIBOR Portions shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Portions
the interest rate on which is determined by reference to the LIBOR component of
the Base Rate, the interest rate on which Base Rate Portions of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent without reference to the LIBOR component of the Base Rate, in each case
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or, if applicable, convert all LIBOR Portions of
such Lender to Base Rate Portions (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined

CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------




by Administrative Agent without reference to the LIBOR component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Portions to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Portions and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon LIBOR, Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the LIBOR component thereof until
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBOR. Upon any such prepayment or conversion, Borrower shall also pay accrued
interest on the amount so prepaid or converted.
Section 3.3    Inability to Determine Rates. If (a) Administrative Agent or the
Required Lenders determine that for any reason in connection with any request
for a LIBOR Portion or a conversion to or continuation thereof that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such LIBOR Portion,
(ii) adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Portion or in
connection with an existing or proposed Base Rate Portion, or (iii) LIBOR for
any requested Interest Period with respect to a proposed LIBOR Portion does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Portion, or (b) by reason of any Change in Law any Lender would become subject
to restrictions on the amount of a category of liabilities or assets which it
may hold and notifies Administrative Agent of same, Administrative Agent will
promptly so notify Borrower and each Lender. Thereafter, (x) the obligation of
Lenders to make or maintain LIBOR Portions shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
LIBOR component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in each case until Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBOR Portions or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Portions in the amount specified therein.
Section 3.4    Taxes.
(c)    Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
(d)    Payment Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings

CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------




applicable to additional sums payable under this Section 3.4) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(e)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(f)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(other than expenses attributable to the failure or delay by such Recipient to
make such written demand to Borrower within nine (9) months of becoming aware
that such Indemnified Taxes under this Section 3.4 have been levied, imposed or
asserted against it), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(g)    Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.8 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to such Lender from
any other source against any amount due to Administrative Agent under this
Section 3.4(e).
(h)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 3.4, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(i)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or

CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------




Administrative Agent, such properly completed and executed documentation
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two (2) sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in such Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN (or
W‑8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such

CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------




Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or W-8BEN-E, as
applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
(j)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.4(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.4(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.4(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.4(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(k)    Survival. Each party’s obligations under this Section 3.4 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.5    Compensation for Losses. Upon demand of any Lender (with a copy
to Administrative Agent) from time to time, Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(g)    any continuation, conversion, payment or prepayment of any LIBOR Portion
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(h)    any failure by Borrower (for a reason other than the failure of such
Lender to lend a LIBOR Portion) to prepay, borrow, continue or convert any LIBOR
Portion on the date or in the amount notified by Borrower; or
(i)    any assignment of a LIBOR Portion on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 3.6(b);

CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------




including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Portion
made by it at Adjusted LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Portion was in fact so
funded.
Section 3.6    Mitigation of Obligations; Replacement of Lenders.
(d)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.4, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1 or Section 3.4, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
(e)    Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.4 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.1 or Section 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 12.8;
(ii)    such Lender shall have received payment of an amount equal to the
Outstanding Amount of its Loans, and accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------




(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.4, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Section 3.7    Survival. All of Borrower’s obligations under this Article 3
shall survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.
ARTICLE 4    

SECURITY
Section 4.1    Collateral. To secure full and complete payment and performance
of the Obligations, Borrower shall, and shall cause the other Obligated Parties
to, execute and deliver or cause to be executed and delivered all of the
Security Documents required by Administrative Agent covering the Collateral.
Borrower shall execute and cause to be executed such further documents and
instruments, including without limitation, UCC financing statements, as
Administrative Agent, in its sole discretion, deems necessary or desirable to
create, evidence, preserve, and perfect its liens and security interests in the
Collateral and maintain the priority thereof as required by the Loan Documents.
Section 4.2    Setoff. If an Event of Default exists, Administrative Agent and
each Lender shall have the right to set off against the Obligations under the
Loan Documents, at any time and without notice to Borrower, any and all deposits
(general or special, time or demand, provisional or final) or other sums at any
time credited by or owing from Administrative Agent or such Lender to Borrower
whether or not the Obligations under the Loan Documents are then due; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff: (a) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 12.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Administrative Agent and Lenders; and (b) such Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations under the Loan Documents owing to such Defaulting Lender
as to which it exercised such right of setoff. Each amount set off shall be paid
to Administrative Agent for application to the Obligations under the Loan
Documents in the order set forth in Section 10.3. As further security for the
Obligations, Borrower hereby grants to Administrative Agent and each Lender a
security interest in all money, instruments, and other

CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------




Property of Borrower now or hereafter held by Administrative Agent or such
Lender, including, without limitation, Property held in safekeeping. In addition
to Administrative Agent’s and each Lender’s right of setoff and as further
security for the Obligations, Borrower hereby grants to Administrative Agent and
each Lender a security interest in all deposits (general or special, time or
demand, provisional or final) and other accounts of Borrower now or hereafter on
deposit with or held by Administrative Agent or such Lender and all other sums
at any time credited by or owing from Administrative Agent or such Lender to
Borrower. The rights and remedies of Administrative Agent and each Lender
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which Administrative Agent or such Lender
may have.
Section 4.3    Authorization to File Financing Statements. Borrower and each
other Obligated Party that has granted a security interest in connection
herewith authorizes Administrative Agent to complete and file, from time to
time, financing statements naming Borrower or such other Obligated Party, as
applicable, as debtor.
ARTICLE 5    

CONDITIONS PRECEDENT
Section 5.1    Initial Extension of Credit. The obligation of Lenders to make
the initial Credit Extension hereunder is subject to the condition precedent
that Administrative Agent shall have received all of the following, each dated
(unless otherwise indicated or otherwise specified by Administrative Agent) the
Closing Date, in form and substance satisfactory to Administrative Agent:
(d)    Credit Agreement. Executed counterparts of this Agreement, sufficient in
number for distribution to Administrative Agent, each Lender and Borrower;
(e)    Resolutions. Resolutions of the Board of Directors (or other governing
body) of Borrower and each other Obligated Party certified by the Secretary or
an Assistant Secretary (or a Responsible Officer or other custodian of records)
of such Person which authorize the execution, delivery, and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to be a party;
(f)    Incumbency Certificate. A certificate of incumbency certified by a
Responsible Officer of each Obligated Party certifying the names of the
individuals or other Persons authorized to sign this Agreement and each of the
other Loan Documents to which Borrower and each other Obligated Party is or is
to be a party (including the certificates contemplated herein) on behalf of such
Person together with specimen signatures of such individual Persons;
(g)    Certificate Regarding Consents and Approvals. A certificate of a
Responsible Officer of each Obligated Party either (I) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Obligated Party and the validity against such
Obligated Party of the Loan Documents

CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------




to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (II) stating that no such consents, licenses or
approvals are so required;
(h)    Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 5.2(b), (c) and
(d) have been satisfied;
(i)    Constituent Documents. The Constituent Documents and all amendments
thereto for Borrower and each other Obligated Party that is not a natural
person, with the formation documents included in the Constituent Documents being
certified as of a date acceptable to Administrative Agent by the appropriate
government officials of the state of incorporation or organization of Borrower
and each other Obligated Party, and all such Constituent Documents being
accompanied by certificates that such copies are complete and correct, given by
an authorized representative acceptable to Administrative Agent;
(j)    Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party as to the existence and good standing of Borrower and each
other Obligated Party, each dated within thirty (30) days prior to the date of
the initial Credit Extension;
(k)    Revolving Credit Notes. The Revolving Credit Notes executed by Borrower
in favor of each Lender requesting Revolving Credit Notes;
(l)    Security Documents. The Security Documents executed by Borrower and the
other Obligated Parties;
(m)    Financing Statements. UCC financing statements reflecting Borrower and
the other Obligated Parties, as debtors, and Administrative Agent, as secured
party, which are required to grant a Lien which secures the Obligations and
covering such Collateral as Administrative Agent may request;
(n)    Guaranty. The Guaranty executed by each Guarantor;
(o)    Landlord Waivers. Landlord waiver with respect to Borrower’s corporate
headquarters located in Plano, Texas executed by Granite Park IV, Ltd.;
(p)    Insurance Matters. Copies of insurance certificates describing all
insurance policies required by Section 7.5, together with loss payable and
lender endorsements in favor of Administrative Agent with respect to all
insurance policies covering Collateral;
(q)    Lien Searches. The results of UCC, tax lien and judgment lien searches
showing all financing statements and other documents or instruments on file
against Borrower and each other Obligated Party in the appropriate filing
offices, such search to be as of a date no more than thirty (30) days prior to
the date of the initial Credit Extension, and reflecting no Liens against any of
the intended Collateral other than Liens being released or assigned to
Administrative Agent concurrently with the initial Credit Extension;

CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------




(r)    Opinions of Counsel. A favorable opinion of Norton Rose Fulbright US LLP,
legal counsel to Borrower and Guarantors, as to such matters as Administrative
Agent may reasonably request, as to such matters as Administrative Agent may
reasonably request;
(s)    Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 12.1, to the
extent invoiced, shall have been paid in full by Borrower;
(t)    Subordinated Notes. (i) The executed Senior Subordinated Credit
Agreement, together with all instruments and other agreements entered into by
Borrower or any of its Subsidiaries in connection therewith or pursuant thereto,
(ii) the Intercreditor Agreement executed by all parties thereto, and
(iii) evidence that Borrower shall have received at least $15,000,000 of cash
proceeds (less reasonable expenses related thereto) from the issuance of the
Senior Subordinated Notes;
(u)    Revolving Credit Availability. Evidence that after giving effect to the
Transaction and the initial Loans hereunder, Revolving Credit Availability shall
not be less than $4,000,000; and
(v)    Closing Fees. Evidence that any other fees due on or before the Closing
Date have been paid.
For purposes of determining compliance with the conditions set forth in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or be acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.
Section 5.2    All Extensions of Credit. The obligation of Lenders to make any
Credit Extension hereunder (including the initial Credit Extension) is subject
to the following additional conditions precedent:
(l)    Request for Credit Extension. Administrative Agent shall have received in
accordance with this Agreement, as the case may be, a Revolving Credit Borrowing
Request or Swing Line Loan Request, as applicable, pursuant to Administrative
Agent’s requirements and executed by a Responsible Officer of Borrower;
(m)    No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Credit Extension;
(n)    No Material Adverse Event. No Material Adverse Event shall have occurred
and no circumstance shall exist that could be a Material Adverse Event;
(o)    Representations and Warranties. All of the representations and warranties
contained in Article 6 and in the other Loan Documents shall (i) with respect to

CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------




representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Borrowing, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case with the same force
and effect as if such representations and warranties had been made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in the case of such representations and
warranties that are subject to a materiality qualification, in all respects) as
of such earlier date, and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 6.2 shall be deemed to refer
to the most recent statements furnished pursuant to Section 7.1(a) and (b),
respectively; and
(p)    Availability under Revolving Credit Facility. With respect to any request
for a Credit Extension under the Commitments, after giving effect to the Credit
Extension so requested, the total Revolving Credit Exposure of the Revolving
Credit Lenders shall not exceed the lesser of (i) the Borrowing Base in effect
as of the date of such Credit Extension and (ii) the aggregate Commitments of
the Revolving Credit Lenders in effect as of the date of such Credit Extension.
Each Credit Extension hereunder shall be deemed to be a representation and
warranty by Borrower that the conditions specified in this Section 5.2 have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE 6    

REPRESENTATIONS AND WARRANTIES
To induce Administrative Agent and Lenders to enter into this Agreement, and to
make Credit Extensions hereunder, Borrower represents and warrants to
Administrative Agent and Lenders that:
Section 6.1    Entity Existence. Each of Borrower and its Subsidiaries (a) is
duly incorporated or organized, as the case may be, validly existing, and in
good standing under the Laws of the jurisdiction of its incorporation or
organization; (b) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
could result in a Material Adverse Event. Each of Borrower and the other
Obligated Parties has the power and authority to execute, deliver, and perform
its obligations under this Agreement and the other Loan Documents to which it is
or may become a party.
Section 6.2    Financial Statements; Etc. Borrower has delivered to
Administrative Agent audited financial statements of Borrower and its
Subsidiaries as at and for the fiscal year ended December 28, 2014 and unaudited
financial statements of Borrower and its Subsidiaries as at and for the fiscal
quarter ended March 29, 2015. Such financial statements are true and correct in
all material respects, have been prepared in accordance with GAAP, and fairly
and accurately present,

CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------




on a consolidated basis, the financial condition of Borrower and its
Subsidiaries as of the respective dates indicated therein and the results of
operations for the respective periods indicated therein. Neither Borrower nor
any of its Subsidiaries has any material contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments, unrealized or anticipated
losses from any unfavorable commitments except as referred to or reflected in
such financial statements. No Material Adverse Event has occurred since the
effective date of the financial statements referred to in this Section 6.2. All
projections delivered by Borrower to Administrative Agent and Lenders have been
prepared in good faith, with care and diligence and using assumptions that are
reasonable under the circumstances at the time such projections were prepared
and delivered to Administrative Agent and Lenders and all such assumptions are
disclosed in the projections. Other than the Debt listed on Schedule 8.1 and
Debt otherwise permitted by Section 8.1, Borrower and each Subsidiary have no
Debt.
Section 6.3    Action; No Breach. The execution, delivery, and performance by
each of Borrower and each other Obligated Party of this Agreement and the other
Loan Documents to which such Person is or may become a party and compliance with
the terms and provisions hereof and thereof have been duly authorized by all
requisite action on the part of such Person and do not and will not (a) violate
or conflict with, or result in a breach of, or require any consent under (i) the
Constituent Documents of such Person, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which such
Person is a party or by which it or any of its Properties is bound or subject
which could result in a Material Adverse Event, or (b) constitute a default
under any such agreement or instrument which could result in a Material Adverse
Event, or result in the creation or imposition of any Lien upon any of the
revenues or assets of such Person.
Section 6.4    Operation of Business. Each of Borrower and its Subsidiaries
possesses all licenses, permits, consents, authorizations, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, necessary to conduct
its respective businesses substantially as now conducted and as presently
proposed to be conducted, and neither Borrower nor any of its Subsidiaries is in
violation of any valid rights of others with respect to any of the foregoing
which could result in a Material Adverse Event.
Section 6.5    Litigation and Judgments. Except as specifically disclosed in
Schedule 6.5 as of the date hereof, there is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Borrower, threatened against or affecting Borrower, any of its
Subsidiaries, or any other Obligated Party that could, if adversely determined,
result in a Material Adverse Event. There are no outstanding judgments against
Borrower, any of its Subsidiaries, or any other Obligated Party.
Section 6.6    Rights in Properties; Liens.
(a)    Each of Borrower and its Subsidiaries has good and indefeasible title to
or valid leasehold interests in its respective Properties, including the
Properties reflected in the financial statements described in Section 6.2, and
none of the Properties of Borrower or any of its Subsidiaries is subject to any
Lien, except Permitted Liens.

CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------




(b)    Schedule 6.6(b) sets forth a complete and accurate list of all real
estate Leases under which Borrower or any of its Subsidiaries is the lessee on
the Closing Date, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof. Each such Lease is the legal, valid and binding obligation
of the lessor thereof, enforceable in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other applicable Laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
Section 6.7    Enforceability. This Agreement constitutes, and the other Loan
Documents to which Borrower or any other Obligated Party is a party, when
delivered, shall constitute legal, valid, and binding obligations of such
Person, enforceable against such Person in accordance with their respective
terms, except as limited by Debtor Relief Laws.
Section 6.8    Approvals. No authorization, approval, or consent of, and no
filing or registration with, any Governmental Authority or third party is or
will be necessary for the execution, delivery, or performance by Borrower or any
other Obligated Party of this Agreement and the other Loan Documents to which
such Person is or may become a party or the validity or enforceability thereof.
Section 6.9    Taxes. Each of Borrower and its Subsidiaries has filed all
material tax returns (federal, state, and local) required to be filed, including
all material income, franchise, employment, Property, and sales tax returns, and
has paid all of their respective liabilities for taxes, assessments,
governmental charges, and other levies that are due and payable, other than
taxes the payment of which is being contested in good faith and by appropriate
proceedings and reserves for the payment of which are being maintained in
accordance with GAAP. Borrower knows of no pending investigation of Borrower or
any of its Subsidiaries by any taxing authority or of any pending but unassessed
tax liability of Borrower or any of its Subsidiaries. Neither Borrower nor any
Subsidiary thereof is party to any tax sharing agreement.
Section 6.10    Use of Proceeds; Margin Securities. The proceeds of the
Revolving Credit Borrowings shall be used by Borrower for working capital in the
ordinary course of business and for other general corporate purposes including
Acquisitions permitted pursuant to Section 8.5(e). Neither Borrower nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U, or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock.
Section 6.11    ERISA. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. No application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan. There are no
pending or, to the knowledge of Borrower,

CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------




threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no Prohibited Transaction or violation
of the fiduciary responsibility rules with respect to any Plan. No ERISA Event
has occurred or is reasonably expected to occur. No Plan has any Unfunded
Pension Liability. No Obligated Party or ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA). No Obligated Party or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan. No
Obligated Party or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
Section 6.12    Disclosure. No statement, information, report, representation,
or warranty made by Borrower or any other Obligated Party in this Agreement or
in any other Loan Document or furnished to Administrative Agent or any Lender in
connection with this Agreement or any of the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading. There is
no fact known to Borrower which is a Material Adverse Event, or which Borrower
reasonably believes might in the future be a Material Adverse Event that has not
been disclosed in writing to Administrative Agent and each Lender.
Section 6.13    Subsidiaries. Borrower has no Subsidiaries other than those
listed on Schedule 6.13 (and, if subsequent to the Closing Date, such additional
Subsidiaries as have been formed in compliance with Section 7.13) and
Schedule 6.13 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary and the percentage of Borrower’s ownership interest in such
Subsidiary. All of the outstanding capital stock or other equity interests of
each Subsidiary described on Schedule 6.13 has been validly issued, is fully
paid, and is nonassessable. There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any equity interests of Borrower or any Subsidiary, except as
created by the Loan Documents.
Section 6.14    Agreements. Neither Borrower nor any of its Subsidiaries is a
party to any indenture, loan, or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate or other
organizational restriction, in each case which could result in a Material
Adverse Event. Neither Borrower nor any of its Subsidiaries is in default in any
respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business to which it is a party which could result in a Material
Adverse Event.
Section 6.15    Compliance with Laws. Neither Borrower nor any of its
Subsidiaries is in violation in any material respect of any law, rule,
regulation, order, or decree of any Governmental Authority or arbitrator.
Section 6.16    Inventory. All inventory of Borrower and its Subsidiaries has
been and will hereafter be produced in material compliance with all applicable
Laws, rules, regulations, and governmental standards, including, without
limitation, the minimum wage and overtime provisions of the Fair Labor Standards
Act (29 U.S.C. §§ 201-219).

CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------




Section 6.17    Regulated Entities. Neither Borrower nor any of its Subsidiaries
is (a) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under any other federal or state statute, rule or regulation
limiting its ability to incur Debt, pledge its assets or perform its obligations
under the Loan Documents.
Section 6.18    Environmental Matters.
(a)    Each of Borrower and its Subsidiaries, and all of its respective
Properties, assets, and operations are in material compliance with all
Environmental Laws. Borrower is not aware of, nor has Borrower received notice
of, any past, present, or future conditions, events, activities, practices, or
incidents which may interfere with or prevent the compliance or continued
compliance in all material respects of Borrower and its Subsidiaries with all
Environmental Laws;
(b)    Each of Borrower and its Subsidiaries has obtained all material permits,
licenses, and authorizations that are required under applicable Environmental
Laws, and all such permits are in good standing and Borrower and its
Subsidiaries are in compliance with all of the terms and conditions of such
permits;
(c)    No Hazardous Materials exist on, about, or within or have been used,
generated, stored, transported, disposed of on, or Released from any of the
Properties or assets of Borrower or any of its Subsidiaries. The use which
Borrower and its Subsidiaries make and intend to make of their respective
Properties and assets will not result in the use, generation, storage,
transportation, accumulation, disposal, or Release of any Hazardous Material on,
in, or from any of their Properties or assets;
(d)    Neither Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;
(e)    There are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of Borrower or any of its
Subsidiaries that could reasonably be expected to give rise to any Environmental
Liabilities;
(f)    Neither Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. Borrower and its Subsidiaries are in material compliance
with all applicable financial responsibility requirements of all Environmental
Laws;
(g)    Neither Borrower nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting a Release; and

CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------




(h)    No Lien arising under any Environmental Law has attached to any property
or revenues of Borrower or any of its Subsidiaries.
Section 6.19    Intellectual Property. All material Intellectual Property owned
or used by Borrower and its Subsidiaries is listed, together with application or
registration numbers, where applicable, in Schedule 6.19. Each Person identified
on Schedule 6.19 owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license could be a Material
Adverse Event. Each Person identified on Schedule 6.19 will maintain the
patenting and registration of all material Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, or other
appropriate Governmental Authority, and each Person identified on Schedule 6.19
will promptly, but in any event within ten (10) Business Days following its
acquisition thereof, patent or register, as the case may be, all new material
Intellectual Property and notify Administrative Agent in writing five (5)
Business Days prior to filing any such new patent or registration.
Section 6.20    Foreign Assets Control Regulations and Anti-Money Laundering.
Each Obligated Party and each Subsidiary of each Obligated Party is and will
remain in compliance in all material respects with all United States economic
sanctions Laws, Executive Orders and implementing regulations as promulgated by
OFAC, and all applicable anti-money laundering and counter-terrorism financing
provisions of the Bank Secrecy Act and all regulations issued pursuant to it. No
Obligated Party and no Subsidiary or Affiliate of any Obligated Party (a) is a
Person designated by the United States government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a United
States Person cannot deal with or otherwise engage in business transactions,
(b) is a Person who is otherwise the target of United States economic sanction
Laws such that a United States Person cannot deal or otherwise engage in
business transactions with such Person, or (c) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
United States economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under United States law.
Section 6.21    Patriot Act. The Obligated Parties, each of their Subsidiaries,
and each of their Affiliates are in compliance with (a) the Trading with the
Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B Chapter V, as amended), and all
other enabling legislation or executive order relating thereto, (b) the Patriot
Act, and (c) all other federal or state Laws relating to “know your customer”
and anti-money laundering rules and regulations. No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
Section 6.22    Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts,

CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------




with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where Borrower or the applicable Subsidiary operates.
Section 6.23    Solvency. Borrower and the Obligated Parties on a consolidated
basis are Solvent and have not entered into any transaction with the intent to
hinder, delay or defraud a creditor.
Section 6.24    Security Documents. The provisions of the Security Documents are
effective to create in favor of Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien (subject to Permitted Liens)
on all right, title and interest of the respective Obligated Parties party
thereto in the Collateral. Except for filings completed prior to the Closing
Date and as contemplated hereby and by the Security Documents, no filing or
other action will be necessary to perfect such Liens in Collateral.
Section 6.25    Businesses. The Borrower is presently engaged directly or
through its Subsidiaries in the temporary staffing industry supplying temporary
workers to a variety of customers across a diverse set of industries, including,
without limitation, pursuant to (a) temporary staffing to permanent hiring
arrangements, (b) permanent hiring to direct hire arrangements and (c) so-called
“payrolling” arrangements.
Section 6.26    Labor Matters. There are no labor controversies pending, or to
the best knowledge of Borrower, threatened against Borrower or any of its
Subsidiaries which could result in a Material Adverse Event.
ARTICLE 7    

AFFIRMATIVE COVENANTS
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder:
Section 7.1    Reporting Requirements. Borrower will furnish to Administrative
Agent (with copies for each Lender):
(j)    Borrower Annual Financial Statements. As soon as available, and in any
event within one hundred twenty (120) days after the last day of each fiscal
year of Borrower, beginning with the fiscal year ending in December 2015, a copy
of the annual audit report of Borrower and its Subsidiaries for such fiscal year
containing, on a consolidated basis, balance sheets and statements of income,
retained earnings, and cash flow as of the end of such fiscal year and for the
twelve (12)-month period then ended, in each case setting forth in comparative
form the figures for the preceding fiscal year, all in reasonable detail and
audited and certified by Whitley Penn LLP, or other independent certified public
accountants of recognized standing reasonably acceptable to Administrative
Agent, to the effect that such report has been prepared in accordance with GAAP
and containing no material qualifications or limitations on scope;

CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------




(k)    Monthly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the last day of each calendar month, a copy of
an unaudited financial report of Borrower and its Subsidiaries as of the end of
such month and for the portion of the fiscal year then ended, containing, on a
consolidated and consolidating basis, balance sheets and statements of income,
retained earnings, and cash flow, all in reasonable detail certified by a
Responsible Officer of Borrower to have been prepared in accordance with GAAP
and to fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of Borrower and its Subsidiaries,
on a consolidated and consolidating basis, as of the dates and for the periods
indicated therein;
(l)    Borrowing Base Report. As soon as available, and in any event within
forty-five (45) days after the last day of each calendar month, a Borrowing Base
Report;
(m)    Compliance Certificate. As soon as available, and in any event within
forty-five (45) days of each of the first three fiscal quarters of each fiscal
year of Borrower and concurrently with the financial statements referred to in
Section 7.1(a), a Compliance Certificate (i) stating that to the best of the
knowledge of the Responsible Officer executing same, no Default has occurred and
is continuing, or if a Default has occurred and is continuing, a statement as to
the nature thereof and the action which is proposed to be taken with respect
thereto, (ii) showing in reasonable detail the calculations demonstrating
compliance with the covenants set forth in Article 9 and (iii) containing such
other certifications set forth therein. For any financial statements delivered
electronically by a Responsible Officer in satisfaction of the reporting
requirements set forth in clause (a) or (b) preceding that are not accompanied
by the required Compliance Certificate, that Responsible Officer shall
nevertheless be deemed to have certified the factual matters described in this
clause (d) with respect to such financial statements; however, such deemed
certificate shall not excuse or be construed as a waiver of Borrower's
obligation to deliver the required Compliance Certificate.
(n)    Projections. As soon as available, but in any event at least fifteen (15)
days before the end of each fiscal year of Borrower, forecasts prepared by
management of Borrower, in form and substance reasonably satisfactory to
Administrative Agent, of consolidated balance sheets of income or operations and
cash flows of Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year.
(o)    Management Letters. Promptly upon receipt thereof, a copy of any
management letter or written report submitted to Borrower or any of its
Subsidiaries by independent certified public accountants with respect to the
business, condition (financial or otherwise), operations, prospects, or
Properties of Borrower or any of its Subsidiaries;
(p)    Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, and proceedings before any Governmental Authority or
arbitrator affecting Borrower or any of its Subsidiaries which, if determined
adversely to Borrower or such Subsidiary, could reasonably be expected to be a
Material Adverse Event;

CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------




(q)    Notice of Default. As soon as possible and in any event within five days
after the occurrence of any Default, a written notice setting forth the details
of such Default and the action that Borrower has taken and proposes to take with
respect thereto;
(r)    ERISA Reports. Promptly after the filing or receipt thereof, copies of
all reports, including annual reports, and notices which any Borrower or ERISA
Affiliate files with or receives from the PBGC, the IRS, or the U.S. Department
of Labor under ERISA; as soon as possible and in any event within five days
after Borrower or any ERISA Affiliate knows or has reason to know that any ERISA
Event or Prohibited Transaction has occurred with respect to any Plan, a
certificate of the chief financial officer of Borrower setting forth the details
as to such ERISA Event or Prohibited Transaction and the action that Borrower
proposes to take with respect thereto; annually, copies of the notice described
in Section 101(f) of ERISA that Borrower or ERISA Affiliate receives with
respect to a Plan or Multiemployer Plan;
(s)    Reports to Other Creditors. Promptly after the furnishing thereof, copies
of any material statement or report furnished to any other party pursuant to the
terms of any indenture, loan, or credit or similar agreement and not otherwise
required to be furnished to Administrative Agent pursuant to any other clause of
this Section 7.1;
(t)    Notice of Material Adverse Event. As soon as possible and in any event
within five (5) days after the occurrence thereof, written notice of any event
or circumstance that could reasonably be expected to result in a Material
Adverse Event;
(u)    Accounts Receivable Aging. As soon as available, and in any event within
forty-five (45) days after the end of each calendar month, an account receivable
aging, classifying Borrower’s and its Subsidiaries’ accounts receivable in
categories of 0-30, 31-60, 61-90 and over 90 days from date of invoice, and in
such form and detail as Administrative Agent shall reasonably require, and
certified by the chief financial officer of Borrower; and
(v)    General Information. Promptly, such other information concerning
Borrower, any of its Subsidiaries, or any other Obligated Party as
Administrative Agent, or any Lender through Administrative Agent, may from time
to time reasonably request.
All representations and warranties set forth in the Loan Documents with respect
to any financial information concerning Borrower or any Guarantor shall apply to
all financial information delivered to Lender by Borrower, such Guarantor, or
any Person purporting to be a Responsible Officer of Borrower or such Guarantor
or other representative of Borrower or such Guarantor regardless of the method
of such transmission to Lender or whether or not signed by Borrower, such
Guarantor, or such Responsible Officer or other representative, as applicable.
Section 7.2    Maintenance of Existence; Conduct of Business. Borrower shall,
and shall cause each of its Subsidiaries to, preserve and maintain its existence
and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business, except to the extent a failure to so preserve and
maintain could not result

CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------




in a Material Adverse Event. Borrower shall, and shall cause each of its
Subsidiaries to, conduct its business in an orderly and efficient manner in
accordance with good business practices.
Section 7.3    Maintenance of Properties. Borrower shall, and shall cause each
of its Subsidiaries to, maintain, keep, and preserve all of its Properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, except to the extent failure to do
so could not reasonably be expected to result in a Material Adverse Event.
Section 7.4    Taxes and Claims. Borrower shall, and shall cause each of its
Subsidiaries to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves in accordance
with GAAP have been established.
Section 7.5    Insurance.
(c)    Borrower shall, and shall cause each of its Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies in such
amounts and covering such risks as is usually carried by corporations engaged in
similar businesses and owning similar Properties in the same general areas in
which Borrower and its Subsidiaries operate, provided that in any event Borrower
will maintain and cause each of its Subsidiaries to maintain property insurance
and comprehensive general liability insurance reasonably satisfactory to
Administrative Agent. Each insurance policy covering Collateral shall name
Administrative Agent as loss payee and each insurance policy covering
liabilities shall name Administrative Agent as additional insured, and each such
insurance policy shall provide that such policy will not be cancelled or reduced
without 30 days prior written notice to Administrative Agent.
(d)    If Required Lenders agree in writing, in their reasonable discretion,
then Borrower may apply the net proceeds of a casualty or condemnation (each a
“Loss”) to the repair, restoration, or replacement of the assets suffering such
Loss, so long as (i) such repair, restoration, or replacement is completed
within one hundred eighty (180) days after the date of such Loss (or such longer
period of time agreed to in writing by Required Lenders), (ii) while such
repair, restoration, or replacement is underway, all of such net proceeds are on
deposit with Administrative Agent in a separate deposit account over which
Administrative Agent has exclusive control, and (iii) such Loss did not cause an
Event of Default. If an Event of Default occurs pursuant to which Administrative
Agent exercises its rights to accelerate the Obligations under the Loan
Documents as provided in Section 10.2 or such repair, restoration, or
replacement is not completed within one hundred eighty (180) days of the date of
such Loss (or such longer period of time agreed to in writing by Required
Lenders), then Administrative Agent may immediately and without notice to any
Person apply all of such net proceeds to such Obligations, regardless of any
other prior agreement regarding the disposition of such net proceeds.

CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------




Section 7.6    Inspection Rights. At any reasonable time and from time to time,
Borrower shall, and shall cause each of its Subsidiaries to, (a) permit
representatives of Administrative Agent or any Lender to examine, inspect,
review, evaluate and make physical verifications and appraisals of the inventory
and other Collateral in any manner and through any medium that Administrative
Agent or such Lender considers advisable, (b) to examine, copy, and make
extracts from its books and records, (c) to visit and inspect its Properties,
and (d) to discuss its business, operations, and financial condition with its
officers, employees, and independent certified public accountants, in each
instance, at Borrower’s expense.
Section 7.7    Keeping Books and Records. Borrower shall, and shall cause each
of its Subsidiaries to, maintain proper books of record and account in which
full, true, and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.
Section 7.8    Compliance with Laws. Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all applicable Laws and
decrees of any Governmental Authority or arbitrator, except to the extent that a
failure to so comply could not reasonably be expected to result in a Material
Adverse Event.
Section 7.9    Compliance with Agreements. Borrower shall, and shall cause each
of its Subsidiaries to, comply in all material respects with all agreements,
contracts, and instruments binding on it or affecting its Properties or
business, except to the extent a failure to so comply could not result in a
Material Adverse Event.
Section 7.10    Further Assurances. Borrower shall, and shall cause each of its
Subsidiaries and each other Obligated Party to, execute and deliver such further
agreements and instruments and take such further action as may be reasonably
requested by Administrative Agent or any Lender to carry out the provisions and
purposes of this Agreement and the other Loan Documents and to create, preserve,
and perfect the Liens of Administrative Agent in the Collateral.
Section 7.11    ERISA. Borrower shall, and shall cause each of its Subsidiaries
to, comply with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.
Section 7.12    Depository Relationship. Borrower shall, and shall cause each of
its Subsidiaries to, as soon as practical following the Closing Date, use Texas
Capital Bank as its principal depository bank and Borrower shall, and shall
cause each of its Subsidiaries to, as soon as practical following the Closing
Date, maintain Texas Capital Bank as its principal depository bank, including
for the maintenance of business, cash management, operating and administrative
deposit accounts.
Section 7.13    Additional Guarantors. Borrower shall notify Administrative
Agent at the time that any Person becomes a Subsidiary, and promptly thereafter
(and any event within twenty (20) days) (i) execute and deliver to
Administrative Agent all Security Documents, stock certificates, stock powers
and other agreements and instruments as may be reasonably requested by
Administrative Agent to ensure that Administrative Agent has a perfected
security interest in all

CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------




ownership interests held by any Obligated Party in such Subsidiary, and
(ii) cause such Person to (a) become a Guarantor by executing and delivering to
Administrative Agent a Guaranty, (b) execute and deliver all Security Documents
requested by Administrative Agent pledging to Administrative Agent for the
benefit of the Secured Parties all of its Property (subject to such exceptions
as Administrative Agent may permit or as otherwise allowed by this Agreement)
and take all actions reasonably required by Administrative Agent to grant to
Administrative Agent for the benefit of Secured Parties a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be reasonably
requested by Administrative Agent, (c) with respect to each real property owned
in fee simple by such Subsidiary: (i) the Mortgage and evidence of the proper
recordation of each such Mortgage (or the delivery of any such Mortgage to the
applicable title insurance company for recordation, on or immediately after the
date of such delivery to such company) in the appropriate filing office, and
(ii) the Owned Real Estate Support Documents with respect to such real property;
and (d) deliver to Administrative Agent such other documents and instruments as
Administrative Agent may require, including appropriate favorable opinions of
counsel to such Person in form, content and scope reasonably satisfactory to
Administrative Agent.
ARTICLE 8    

NEGATIVE COVENANTS
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder:
Section 8.1    Debt. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, incur, create, assume, or permit to
exist any Debt, except:
(f)    The Obligations under the Loan Documents and Obligations existing or
arising under Bank Product Agreements other than Hedge Agreements;
(g)    Existing Debt described on Schedule 8.1;
(h)    Debt evidenced by the Senior Subordinated Notes;
(i)    Purchase money Debt and Capitalized Lease Obligations not to exceed
$100,000 in the aggregate at any time outstanding; and
(j)    Hedge Obligations existing or arising under Hedge Agreements permitted by
Section 8.16.
Section 8.2    Limitation on Liens. Borrower shall not, and shall not permit any
of its Subsidiaries to, incur, create, assume, or permit to exist any Lien upon
any of its Property, assets, or revenues, whether now owned or hereafter
acquired, except:
(g)    Existing Liens disclosed on Schedule 8.2;

CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------




(h)    Liens in favor of the Secured Parties or Administrative Agent for the
benefit of Secured Parties;
(i)    Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or its Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use;
(j)    Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves in accordance with GAAP have been established;
(k)    Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;
(l)    Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs (other than Liens imposed by
ERISA) or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, contracts (other than for payment of Debt), or leases
made in the ordinary course of business;
(m)    Purchase money Liens on specific property to secure Debt used to acquire
such Property and Liens securing Capitalized Lease Obligations with respect to
specific leased property, in each case to the extent permitted in
Section 8.1(d); and
(n)    Liens in favor of the holders of the Senior Subordinated Notes to secure
the Debt evidenced thereby and other Subordinated Debt (as that term is defined
in the Intercreditor Agreement) and subject to the terms of the Intercreditor
Agreement.
Section 8.3    Mergers, Etc. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become a party to a merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets of any Person or any shares or other evidence of beneficial ownership of
any Person, or wind-up, dissolve, or liquidate, except that (a) any Subsidiary
may merge or consolidate with Borrower so long as Borrower is the surviving
entity, (b) any Subsidiary may merge or consolidate with another Subsidiary so
long as if a Subsidiary that is a Guarantor is involved in such merger or
consolidation, such Guarantor is the surviving entity and (c) Borrower or any
Subsidiary may make any Acquisitions permitted by Section 8.5(e).
Section 8.4    Restricted Payments. Borrower shall not, directly or indirectly,
declare or pay any dividends or make any other payment or distribution (in cash,
Property, or obligations) on account of its equity interests, or redeem,
purchase, retire, call, or otherwise acquire any of its equity interests, or
permit any of its Subsidiaries to purchase or otherwise acquire any equity
interest of Borrower, or set apart any money for a sinking or other analogous
fund for any dividend or other distribution on its equity interests or for any
redemption, purchase, retirement, or other acquisition of any of its equity
interests, or incur any obligation (contingent or otherwise) to do any of the

CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------




foregoing; provided, however, that (a) Subsidiaries shall be permitted to make
payments and distributions to Borrower or any Guarantors, (b) Borrower and its
Subsidiaries may pay dividends and other distributions consisting solely of its
equity interests and (c) Borrower may make Permitted Distributions.
Section 8.5    Loans and Investments. Borrower shall not make, and shall not
permit any of its Subsidiaries to, directly or indirectly, make, hold or
maintain, any advance, loan, extension of credit, or capital contribution to or
investment in, or purchase any stock, bonds, notes, debentures, or other
securities of, any Person, except:
(a)    Existing investments described on Schedule 8.5;
(b)    Readily marketable direct obligations of the United States of America or
any agency thereof with maturities of one (1) year or less from the date of
acquisition;
(c)    Fully insured certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by either (i) any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000.00 or (ii) any Lender;
(d)    Commercial paper of a domestic issuer if at the time of purchase such
paper is rated in one (1) of the two (2) highest rating categories of Standard
and Poor’s Corporation or Moody’s Investors Service;
(e)    Investments resulting in an Acquisition where:
(i)    the business, division or assets acquired are for use, or the Person
acquired is engaged in, one of the businesses described in Section 6.25;
(ii)    immediately before and after giving effect to such Acquisition, no
Default shall exist;
(iii)    (A) the aggregate Acquisition Consideration for all such Acquisitions
during the term of this Agreement shall not exceed $20,000,000, and (B) the
aggregate Acquisition Consideration for Acquisitions during any fiscal year
shall not exceed $5,000,000 (provided the Acquisition Consideration to be paid
in connection with the Vision Technology Acquisition shall be excluded from the
limitations set forth in this clause (iii));
(iv)    the business, division or Person acquired shall not have a negative
EBITDA after giving effect to reasonable pro forma adjustments which are
approved by Administrative Agent;
(v)    no less than ten (10) Business Days prior to such Acquisition,
Administrative Agent shall have received (A) drafts of each material document,
instrument and agreement to be executed in connection with such Acquisition,
(B) an acquisition summary with respect to the Person and/or business or
division to be acquired, such summary to include a reasonably detailed
description thereof

CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------




(including financial information) and operating results (including financial
statements for the most recent 12-month period for which they are available and
as otherwise applicable), the terms and conditions, including economic terms, of
the proposed Acquisition and Borrower’s calculation of pro forma EBITDA relating
thereto, (C) a certificate of Borrower executed on its behalf by a Responsible
Officer of Borrower, certifying that both before and after giving effect to such
Acquisition, Borrower is in pro forma compliance with all financial covenants
set forth in Article 9; and (D) Administrative Agent shall not have objected in
writing to Borrower’s certificate delivered pursuant to clause (C) above
(provided that Administrative Agent will not make any such objection unless it
has a good faith basis for believing that Borrower’s pro forma calculations are
not reasonable, and that as a result thereof, Borrower will not be in compliance
with all the financial covenants set forth in Article 9 following such proposed
Acquisition);
(vi)    to the extent applicable, the provisions of Section 7.13 have been
satisfied, thereby causing Administrative Agent to have a perfected first
priority Lien on all assets, including equity interests, that are acquired in
the Acquisition; and
(vii)    after giving effect to such Acquisition, there shall be at least
$2,000,000 in unrestricted cash of Borrower plus Revolving Credit Availability;
(f)    Investments in Subsidiaries that are Guarantors;
(g)    Investments consisting of Hedge Agreements permitted under Section 8.16;
(h)    Advances or extensions of credit in the form of accounts receivable
incurred in the ordinary course of business and upon terms common in the
industry for such accounts receivable; and
(i)    Advances to employees for the payment of expenses in the ordinary course
of business not to exceed $25,000 in aggregate amount outstanding at any time.
Section 8.6    Transactions With Affiliates. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of Borrower or such Subsidiary
(excluding Borrower or any other Subsidiary), except in the ordinary course of
and pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business, pursuant to a transaction which is otherwise expressly permitted under
this Agreement, and upon fair and reasonable terms no less favorable to Borrower
or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of Borrower or such Subsidiary.
Section 8.7    Disposition of Assets. Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly make any Disposition, except
(a) Dispositions of inventory in the ordinary course of business,
(b) Dispositions, for fair value, of worn-out and obsolete equipment

CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------




not necessary or useful to the conduct of business, (c) Dispositions to Borrower
or any other Subsidiary, or (d) other Dispositions not to exceed $100,000 in the
aggregate in any fiscal year.
Section 8.8    Sale and Leaseback. Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, enter into any arrangement with
any Person pursuant to which it leases from such Person real or personal
property that has been or is to be sold or transferred, directly or indirectly,
by it to such Person.
Section 8.9    Prepayment and Payment of Debt. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make any optional or
voluntary payment, prepayment, repurchase or redemption of any Debt, except
(a) the Obligations under the Loan Documents, (b) the Senior Subordinated Notes,
provided that (i) no Default exists at such time or would result therefrom,
(ii) the sole source of funds used to make such prepayment, repurchase or
redemption of the Senior Subordinated Notes is proceeds of an Equity Issuance
that is not in violation of the provisions set forth in the Intercreditor
Agreement, and (iii) such prepayment, repurchase or redemption occurs
contemporaneously with the receipt by Borrower of the proceeds of such Equity
Issuance that is not in violation of the provisions set forth in the
Intercreditor Agreement or (c) any other payment in respect of the Senior
Subordinated Notes that is not in violation of the provisions set forth in the
Intercreditor Agreement.
Section 8.10    Nature of Business. Borrower shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than the businesses in
which they are engaged as of the date hereof.
Section 8.11    Environmental Protection. Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly (a) use (or permit any
tenant to use) any of their respective Properties or assets for the handling,
processing, storage, transportation, or disposal of any Hazardous Material,
(b) generate any Hazardous Material in violation of Environmental Laws,
(c) conduct any activity that is likely to cause a Release or threatened Release
of any Hazardous Material in violation of Environmental Laws, or (d) otherwise
conduct any activity or use any of their respective Properties or assets in any
manner that is likely to violate any Environmental Law or create any
Environmental Liabilities for which Borrower or any of its Subsidiaries would be
responsible.
Section 8.12    Accounting. Borrower shall not, and shall not permit any of its
Subsidiaries to, change its fiscal year (without prior notice to Administrative
Agent) or make any change (a) in accounting treatment or reporting practices,
except as required by GAAP and disclosed to Administrative Agent and Lenders, or
(b) in tax reporting treatment, except as required by law and disclosed to
Administrative Agent and Lenders.
Section 8.13    Burdensome Agreements. Borrower shall not, and shall not permit
any of its Subsidiaries or any Obligated Party to, enter into or permit to exist
any arrangement or agreement, other than pursuant to this Agreement, any Loan
Document, or the Senior Subordinated Credit Agreement, which (a) directly or
indirectly prohibits Borrower, any of its Subsidiaries, or any Obligated Party
from creating or incurring a Lien on any of its Property, revenues, or assets,
whether now owned or hereafter acquired, (b) directly or indirectly prohibits
any of its Subsidiaries, or any

CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------




Obligated Party to make any payments, directly or indirectly, to Borrower by way
of dividends, distributions, advances, repayments of loans, repayments of
expenses, accruals, or otherwise or (c) in any way would be contravened by such
Person’s performance of its obligations hereunder or under the other Loan
Documents.
Section 8.14    Subsidiaries. Borrower shall not, directly or indirectly, form
or acquire any Subsidiary unless Borrower complies with the requirements of
Section 7.13.
Section 8.15    Amendments of Constituent Documents. Borrower shall not, and
shall not permit any of its Subsidiaries to, amend or restate any of their
respective Constituent Documents in any manner that would be adverse to the
interests of the Lenders.
Section 8.16    Hedge Agreements. Borrower shall not, and shall not permit any
of its Subsidiaries to, enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which Borrower or any
Subsidiary of Borrower has actual exposure which have terms and conditions
reasonably acceptable to Administrative Agent, and (b) other Hedge Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any Debt of Borrower or any of its Subsidiaries
limited to the principal amount of such Debt which have terms and conditions
reasonably acceptable to Administrative Agent.
Section 8.17    OFAC. Borrower shall not, and shall not permit any of its
Subsidiaries to, fail to comply with the Laws, regulations and executive orders
referred to in Section 6.20 and Section 6.21.
ARTICLE 9    

FINANCIAL COVENANTS
Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder:
Section 9.1    Leverage Ratio. Borrower shall not permit as of any date during
the following periods, the Leverage Ratio, to be greater than the ratio set
forth opposite such period below:
Period
Maximum Ratio
Closing Date to end of fiscal June, 2016
3.00 to 1.0
June 20, 2016 to end of fiscal June, 2017
2.75 to 1.0
June 30, 2017 to end of fiscal June, 2018
2.50 to 1.0
June 30, 2018 to end of fiscal June, 2019
2.25 to 1.0
From and after end of fiscal June, 2019
2.00 to 1.0


CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------






Section 9.2    Debt Service Coverage Ratio. Borrower shall not permit, for any
four fiscal quarter period, Debt Service Coverage Ratio, in each case for
Borrower and its Subsidiaries, on a consolidated basis to be less than 1.25 to
1.00.
Section 9.3    Current Ratio. Borrower shall not permit, as of the last day of
any fiscal quarter, the Current Ratio for Borrower and its Subsidiaries, on a
consolidated basis, to be less than 1.0 to 1.0.
ARTICLE 10    

DEFAULT
Section 10.1    Events of Default. Each of the following shall be deemed an
“Event of Default”:
(a)    Borrower shall fail to pay (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within three (3) days after the
same becomes due, any interest on any Loan or any commitment or other fee due
hereunder, or (iii) within five (5) Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document;
(b)    Borrower shall fail to provide to Administrative Agent and Lenders timely
any notice of Default as required by Section 7.1(h) of this Agreement or
Borrower shall breach any provision of Sections 7.2, 7.5, 7.6, 7.13, Article 8
or Article 9 of this Agreement;
(c)    Any representation or warranty made or deemed made by Borrower or any
other Obligated Party (or any of their respective officers) in any Loan Document
or in any certificate, report, notice, or financial statement furnished at any
time in connection with this Agreement shall be false, misleading, or erroneous
in any material respect (without duplication of any materiality qualifier
contained therein) when made or deemed to have been made;
(d)    Borrower or any of its Subsidiaries shall fail to perform, observe, or
comply with any covenant, agreement, or term contained in this Agreement or any
other Loan Document (other than as covered by Sections 10.1(a) and (b)), and
such failure continues for more than thirty (30) days following the date such
failure first began;
(e)    Borrower or any of its Subsidiaries shall commence a voluntary proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its Property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall

CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------




generally fail to pay its debts as they become due or shall take any corporate
action to authorize any of the foregoing;
(f)    An involuntary proceeding shall be commenced against Borrower or any of
its Subsidiaries seeking liquidation, reorganization, or other relief with
respect to it or its debts under any bankruptcy, insolvency, or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official for it or a
substantial part of its Property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of sixty (60) days;
(g)    Borrower or any of its Subsidiaries shall fail to pay when due any
principal of or interest on any Debt (other than the Obligations under the Loan
Documents) in the amount of $150,000 or more, or the maturity of any such Debt
shall have been accelerated, or any such Debt shall have been required to be
prepaid, repurchased, defeased or redeemed prior to the stated maturity thereof
or any cash collateral in respect thereof to be demanded, or any event shall
have occurred that permits (or, with the giving of notice or lapse of time or
both, would permit) any holder or holders of such Debt or any Person acting on
behalf of such holder or holders to accelerate the maturity thereof or require
any such prepayment, repurchase, defeasance or redemption or any cash collateral
in respect thereof to be demanded;
(h)    There shall occur under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (1) any event of default under
such Hedge Agreement to which Borrower or any other Obligated Party is the
Defaulting Party (as defined in such Hedge Agreement), or (2) any Termination
Event (as so defined) under such Hedge Agreement as to which Borrower or any
other Obligated Party is an Affected Party (as so defined) and, in either event,
the Hedge Termination Value owed by Borrower or such other Obligated Party as a
result thereof exceeds $150,000;
(i)    This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower or any of its Subsidiaries,
or Borrower or any of its Subsidiaries shall deny that it has any further
liability or obligation under any of the Loan Documents, or any Lien created by
the Loan Documents shall for any reason cease to be a valid, first priority
perfected Lien upon any of the Collateral purported to be covered thereby;
(j)    Any of the following events shall occur or exist with respect to Borrower
or any ERISA Affiliate: (i) any ERISA Event occurs with respect to a Plan or
Multiemployer Plan, or (ii) any Prohibited Transaction involving any Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of
Administrative Agent subject Borrower or any ERISA Affiliate to any tax,
penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, the IRS,
the U. S. Department of Labor, or otherwise (or any combination thereof) which
in the aggregate exceed or could reasonably be expected to exceed $150,000;
(k)    A Change of Control shall occur;

CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------




(l)    Borrower or any of its Subsidiaries, or any of their material Properties,
revenues, or assets, shall become subject to an order of forfeiture, seizure, or
divestiture (whether under RICO or otherwise) and the same shall not have been
discharged within 30 days from the date of entry thereof;
(m)    Borrower or any of its Subsidiaries shall fail to discharge within a
period of thirty (30) days after the commencement thereof any attachment,
sequestration, or similar proceeding or proceedings involving an aggregate
amount in excess of $150,000 against any of its assets or Properties;
(n)    A final judgment or judgments for the payment of money in excess of
$150,000 in the aggregate shall be rendered by a court or courts against
Borrower or any of its Subsidiaries and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within thirty (30) days from the date of entry thereof
and Borrower, such Subsidiary, or such Obligated Party shall not, within such
period of thirty (30) days, or such longer period during which execution of the
same shall have been stayed, appeal therefrom and cause the execution thereof to
be stayed during such appeal;
(o)    The subordination provisions related to any Subordinated Debt or any
other agreement, document or instrument governing any Subordinated Debt shall
for any reason be revoked or invalidated, or otherwise cease to be in full force
and effect, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations under the Loan Documents, for any reason shall
not have the priority contemplated by this Agreement or any such subordination
provisions; or
(p)    Any Security Document shall cease to create valid perfected first
priority liens (subject to Permitted Liens) on the Collateral purported to be
covered thereby.
Section 10.2    Remedies Upon Default. If any Event of Default shall occur and
be continuing, then Administrative Agent may, with the consent of Required
Lenders, or shall, at the direction of Required Lenders, without notice do any
or all of the following: (a) terminate the Commitments of Lenders, (b) terminate
the commitment of Swing Line Lender to make Swing Line Loans, or (c) declare the
Obligations under the Loan Documents or any part thereof to be immediately due
and payable, and the same shall thereupon become immediately due and payable,
without notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to accelerate, notice of intent to demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by Borrower;
provided, however, that upon the occurrence of an Event of Default under
Section 10.1(e) or (f), the Commitments of Lenders shall automatically
terminate, the commitment of Swing Line Lender to make Swing Line Loans shall
automatically terminate, and the Obligations under the Loan Documents shall
become immediately due and payable, in each case without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by Borrower. In addition to the
foregoing, if any Event of Default shall occur and be continuing, Administrative
Agent may, with the consent of Required Lenders, or shall,

CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------




at the direction of Required Lenders, exercise all rights and remedies available
to it and Lenders in law or in equity, under the Loan Documents, or otherwise.
Section 10.3    Application of Funds. After the exercise of remedies provided
for in Section 10.2 (or after the Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents, ratably among them in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among Lenders in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and constituting unpaid Bank Product Obligations, ratably
among Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to payment of that remaining portion of the Obligations, ratably among
the Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Fifth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.
Notwithstanding the foregoing, Bank Product Obligations shall be excluded from
the application described above if Administrative Agent has not received written
notice thereof, together with supporting documentation as Administrative Agent
may request from the applicable Bank Product Provider, provided that no such
notice shall be required for any Bank Product Agreement for which Administrative
Agent or any Affiliate of Administrative Agent is the applicable Bank Product
Provider. Each Bank Product Provider that is not a party to this Agreement that
has given notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of Administrative
Agent pursuant to the terms of Article 11 hereof for itself and its Affiliates
as if a “Lender” party hereto.

CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------




Section 10.4    Performance by Administrative Agent. If Borrower shall fail to
perform any covenant or agreement contained in any of the Loan Documents, then
Administrative Agent may perform or attempt to perform such covenant or
agreement on behalf of Borrower. In such event, Borrower shall, at the request
of Administrative Agent, promptly pay to Administrative Agent any amount
expended by Administrative Agent in connection with such performance or
attempted performance, together with interest thereon at the Default Interest
Rate from and including the date of such expenditure to but excluding the date
such expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that Administrative Agent shall not have any liability or responsibility
for the performance of any covenant, agreement, or other obligation of Borrower
under this Agreement or any other Loan Document.
ARTICLE 11    

AGENCY
Section 11.1    Appointment and Authority.
(e)    Each of the Lenders and Swing Line Lender hereby irrevocably appoints
Texas Capital Bank to act on its behalf as Administrative Agent hereunder and
under the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article 11 are solely for the benefit of Administrative Agent, Lenders and Swing
Line Lender, and neither Borrower nor any other Obligated Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(f)    Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including for itself and its Affiliates
in their capacities as potential Bank Product Providers) hereby irrevocably
appoints and authorizes Administrative Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Obligated Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by Administrative Agent
pursuant to Section 11.5 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 11
and Article 12 (including Section 12.1(b), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.
Section 11.2    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may

CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------




exercise the same as though it were not Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not Administrative Agent hereunder and without any duty to account therefor
to Lenders.
Section 11.3    Exculpatory Provisions.
(a)    Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Documents); provided that Administrative Agent shall not be
required to take any action that, in its opinion or upon the advice of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law;
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and
(iv)    shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document unless it shall first be indemnified
to its satisfaction by Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
(b)    Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of Required Lenders (or such
other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.2 and 11.9), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. SUCH LIMITATION OF
LIABILITY SHALL APPLY REGARDLESS OF WHETHER THE LIABILITY ARISES FROM THE SOLE,

CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------




CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF ADMINISTRATIVE AGENT.
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent in
writing by Borrower, a Lender or Swing Line Lender.
(c)    Neither Administrative Agent nor any Related Party thereof shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.
Section 11.4    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Credit Extension, that by its terms must be fulfilled to the
satisfaction of a Lender or Swing Line Lender, Administrative Agent may presume
that such condition is satisfactory to such Lender or Swing Line Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
Section 11.5    Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by
Administrative Agent. Administrative Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 11 shall
apply to any such sub agent and to the Related Parties of Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of this facility as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------




Section 11.6    Resignation of Administrative Agent.
(a)    Administrative Agent may at any time give notice of its resignation to
Lenders, Swing Line Lender and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in Dallas, Texas, or
an Affiliate of any such bank with an office in Dallas, Texas. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by Required Lenders) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to), on behalf
of Lenders and Swing Line Lender, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. After the Resignation Effective Date,
the provisions of this Article 11 relating to or indemnifying or releasing
Administrative Agent shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by Administrative
Agent on behalf of Secured Parties under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such Collateral until
such time as a successor Administrative Agent is appointed) and (ii) except for
any indemnity, fee or expense payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through Administrative Agent shall instead be made by or to
each Lender or Swing Line Lender, as applicable, directly, until such time, if
any, as Required Lenders appoint a successor Administrative Agent as provided
for above. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent (other than any rights to indemnity payments owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan

CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------




Documents, the provisions of this Article 11, Section 12.1, and Section 12.2
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by Texas Capital Bank as Administrative Agent pursuant to
this Section shall also constitute its resignation as Swing Line Lender. If
Texas Capital Bank resigns as Swing Line Lender, it shall retain all the rights
of Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require Revolving Credit Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.2(c). Upon the appointment by Borrower of a successor Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Line
Lender and (b) the retiring Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents.
Section 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Swing Line Lender expressly acknowledges that neither Administrative
Agent nor any other Lender nor any Related Party thereto has made any
representation or warranty to such Person and that no act by Administrative
Agent or any other Lender hereafter taken, including any review of the affairs
of Borrower, shall be deemed to constitute any representation or warranty by
Administrative Agent or any Lender to any other Lender. Each Lender and Swing
Line Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports and other documents expressly required to be furnished to the Lenders or
Swing Line Lender by Administrative Agent hereunder, Administrative Agent shall
not have any duty or responsibility to provide any Lender or Swing Line Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), or creditworthiness of Borrower or
the value of the Collateral or other Properties of Borrower or any other Person
which may come into the possession of Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
Section 11.8    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligated Party, Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------




(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, Swing Line Lender, and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of Lenders,
Swing Line Lender, and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders, Swing Line Lender, and Administrative
Agent under Section 12.1 or Section 12.2) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Swing Line Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and Swing Line Lender, as applicable, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 12.1 or
Section 12.2.
Section 11.9    Collateral and Guaranty Matters.
(a)    The Secured Parties irrevocably authorize Administrative Agent, at its
option and in its discretion:
(i)    to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Bank Product Agreements as
to which arrangements satisfactory to the applicable Bank Product Provider shall
have been made), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) if approved, authorized
or ratified in writing by Required Lenders or all Lenders, as applicable, under
Section 12.10;
(ii)    to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.2; and
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items

CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------




of property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 11.9.
(b)    Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Obligated Party in connection therewith, nor shall Administrative Agent
be responsible or liable to Lenders for any failure to monitor or maintain any
portion of the Collateral.
Section 11.10    Bank Product Agreements. No Bank Product Provider who obtains
the benefits of Section 10.3, any Guaranty Agreements or any Collateral by
virtue of the provisions hereof or of any Guaranty Agreement or any Security
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Security
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article 11 to the contrary, Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Bank Product Obligations unless Administrative Agent
has received written notice of such Bank Product Obligations, together with such
supporting documentation as Administrative Agent may request, from the
applicable Bank Product Provider. Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations arising under Bank Product Agreements
upon termination of all Commitments and payment in full of all Obligations under
the Loan Documents (other than contingent indemnification obligations).
ARTICLE 12    

MISCELLANEOUS
Section 12.1    Expenses.
(j)    Borrower hereby agrees to pay on demand: (i) all costs and expenses of
Administrative Agent, Swing Line Lender and their Related Parties in connection
with the preparation, negotiation, execution, and delivery of this Agreement and
the other Loan Documents and any and all amendments, modifications, renewals,
extensions, supplements, waivers, consents and ratifications thereof and
thereto, including, without limitation, the reasonable fees and expenses of
legal counsel, advisors, consultants, and auditors for Administrative Agent,
Swing Line Lender and their Related Parties; (ii) all costs and expenses of
Administrative Agent, Swing Line Lender and each Lender in connection with any
Default and the enforcement of this Agreement or any other Loan Document,
including, without limitation, court costs and fees and expenses of legal
counsel, advisors, consultants, and auditors for Administrative Agent, Swing
Line Lender and each Lender; (iii) all transfer, stamp, documentary, or other
similar taxes, assessments, or charges levied by any Governmental Authority in
respect of this Agreement or any of the other Loan Documents; (iv) all costs,
expenses, assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any Lien contemplated by this
Agreement or any other Loan Document;

CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------




and (vi) all other costs and expenses incurred by Administrative Agent, Swing
Line Lender and any Lender in connection with this Agreement or any other Loan
Document, any litigation, dispute, suit, proceeding or action, the enforcement
of its rights and remedies, and the protection of its interests in bankruptcy,
insolvency or other legal proceedings, including, without limitation, all costs,
expenses, and other charges (including Administrative Agent’s and such Lender’s
and Swing Line Lender’s internal charges) incurred in connection with
evaluating, observing, collecting, examining, auditing, appraising, selling,
liquidating, or otherwise disposing of the Collateral or other assets of
Borrower. Borrower shall be responsible for all expenses described in this
clause (a) whether or not any Credit Extension is ever made. Any amount to be
paid under this Section 12.1 shall be a demand obligation owing by Borrower and
if not paid within thirty (30) days of demand shall bear interest, to the extent
not prohibited by and no in violation of applicable Law, from the date of
expenditure until paid at a rate per annum equal to the Default Interest Rate.
The obligations of Borrower under this Section 12.1 shall survive payment of the
Revolving Credit Notes and other obligations hereunder and the assignment of any
right hereunder.
(k)    To the extent that Borrower for any reason fails to indefeasibly pay any
amount required under Section 12.1(a) or Section 12.2 to be paid by it to
Administrative Agent or Swing Line Lender (or any sub-agent thereof) or any
Related Party of Administrative Agent or Swing Line Lender (or any sub-agent
thereof), each Lender severally agrees to pay to Administrative Agent or Swing
Line Lender (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based each Lender’s share of
the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against
Administrative Agent or Swing Line Lender (or any such sub-agent) or against any
Related Party of Administrative Agent or Swing Line Lender (or any sub-agent
thereof) acting for Administrative Agent or Swing Line Lender (or any such
sub-agent) in connection with such capacity. EACH LENDER ACKNOWLEDGES THAT SUCH
PAYMENTS MAY BE IN RESPECT OF LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
EXPENSES ARISING OUT OF OR RESULTING FROM THE SOLE, CONTRIBUTORY, COMPARATIVE,
CONCURRENT OR ORDINARY NEGLIGENCE OF THE PERSON (OR THE REPRESENTATIVES OF THE
PERSON) TO WHOM SUCH PAYMENTS ARE TO BE MADE.
Section 12.2    INDEMNIFICATION. BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT,
SWING LINE LENDER, EACH LENDER AND EACH RELATED PARTY THEREOF FROM, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’
FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE
FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE,
ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY BORROWER OF
ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF
THE LOAN

CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------




DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR
CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF
THE PROPERTIES OR ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER
OBLIGATED PARTY, (E) ANY LOAN OR USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
OR (F) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE
INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE,
CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF SUCH PERSON (OR
THE REPRESENTATIVES OF SUCH PERSON). Any amount to be paid under this
Section 12.2 shall be a demand obligation owing by Borrower and if not paid
within ten (10) days of demand shall bear interest, to the extent not prohibited
by and not in violation of applicable Law, from the date of expenditure until
paid at a rate per annum equal to the Default Interest Rate. The obligations of
Borrower under this Section 12.2 shall survive payment of the Revolving Credit
Notes and other obligations hereunder and the assignment of any right hereunder.
Section 12.3    Limitation of Liability. None of Administrative Agent, Swing
Line Lender, or any Lender, or any Affiliate, officer, director, employee,
attorney, or agent of any of the foregoing, shall have any liability with
respect to, and Borrower hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by Borrower or any other Obligated Party in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Borrower hereby waives, releases,
and agrees not to sue Administrative Agent, Swing Line Lender, or any Lender, or
any Affiliates, officers, directors, employees, attorneys, or agents of any of
the foregoing for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.
Section 12.4    No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Administrative Agent, any
Lender or Swing Line Lender shall have the right to act exclusively in the
interest of Administrative Agent or such Lender or Swing Line Lender and shall
have no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to Borrower or any of Borrower’s
equity holders, Affiliates, officers, employees, attorneys, agents, or any other
Person.
Section 12.5    Lenders Not Fiduciary. The relationship between Borrower and
Administrative Agent, Arranger and each Lender and Swing Line Lender is solely
that of debtor and creditor, and none of Administrative Agent, Arranger, any
Lender or Swing Line Lender has

CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------




any fiduciary or other special relationship with Borrower, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between Borrower and Administrative Agent, Arranger and each Lender
and Swing Line Lender to be other than that of debtor and creditor.
Section 12.6    Equitable Relief. Borrower recognizes that in the event Borrower
fails to pay, perform, observe, or discharge any or all of the Obligations, any
remedy at law may prove to be inadequate relief to Administrative Agent or
Lenders or Swing Line Lender. Borrower therefore agrees that Administrative
Agent, any Lender or Swing Line Lender, if Administrative Agent or such Lender
or Swing Line Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
Section 12.7    No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent, any Lender or Swing Line Lender to exercise and no delay
in exercising, and no course of dealing with respect to, any right, remedy,
power, or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power, or privilege
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege. The rights and
remedies provided for in this Agreement and the other Loan Documents are
cumulative and not exclusive of any rights and remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligated Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 4.2
(subject to the terms of Section 12.23), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Obligated Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 12.23,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 12.8    Successors and Assigns.
(c)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or transfer any of its rights, duties, or obligations under this
Agreement or the other Loan Documents without the prior written consent

CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------




of Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8(b), (ii) by way of participation
in accordance with the provisions of Section 12.8(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.8(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of Administrative Agent and Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(d)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in Section 12.8(b)(i)(B) in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and (B) in any case not described in
Section 12.8(b)(i)(A), the aggregate amount of the Commitment(s) (which for this
purpose includes Loans outstanding hereunder) or, if the applicable Commitment
is not then in effect, the Outstanding Amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $2,000,000, unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment(s)
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.8(b)(i)(B) and, in addition: (A) the
consent of Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof; (B) the consent of Administrative Agent (such
consent not to be

CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------




unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, and (C) the consent of Swing Line
Lender shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, or any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party or (B) any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by such Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to: (A) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to Administrative Agent
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 12.8(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled

CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------




to the benefits of Section 12.1 and Section 12.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
party hereunder arising from that Lenders’ having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.8(d). Upon the consummation of any
assignment pursuant to this Section 12.8(b), if requested by the transferor or
transferee Lender, the transferor Lender, Administrative Agent and Borrower
shall make appropriate arrangements so that replacement Revolving Credit Notes
are issued to such transferor Lender (if applicable) and new Revolving Credit
Notes or, as appropriate, replacement Revolving Credit Notes, are issued to the
assignee.
(e)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Dallas, Texas a copy
of each Assignment and Assumption delivered to it and a Register. The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(f)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to a
Participant in all or a portion of such Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and
(iii) Borrower, Administrative Agent, and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.1(b) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.10 which
requires the consent of all Lenders and affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.5 and 3.4 (subject to the requirements and limitations therein, including the
requirements under Section 3.4(g) (it being understood that the documentation
required under Section 3.4(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation,

CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------




than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 3.6 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 4.2 as though it were a Lender; provided that such Participant agrees to
pay to Administrative Agent any amount set-off for application to the
Obligations under the Loan Documents as required pursuant to Section 4.2;
provided, further that such Participant agrees to be subject to Section 12.23 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
Participant Register; provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Dissemination of Information. Borrower and each other Obligated Party
authorizes Administrative Agent and each Lender to disclose to any actual or
prospective purchaser, assignee or other recipient of a Lender’s Commitment, any
and all information in Administrative Agent’s or such Lender’s possession
concerning Borrower, the other Obligated Parties and their respective
Affiliates.
Section 12.9    Survival. All representations and warranties made in this
Agreement or any other Loan Document or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by Administrative Agent or any Lender or any closing shall affect
the representations and warranties or the right of Administrative Agent or any
Lender to rely upon them. Without prejudice to the survival of any other
obligation of Borrower hereunder, the obligations of Borrower under
Sections 12.1 and 12.2 shall survive repayment of the Obligations and
termination of the Commitments.
Section 12.10    Amendment. The provisions of this Agreement and the other Loan
Documents to which Borrower is a party may be amended or waived only by an
instrument in

CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------




writing signed by Required Lenders (or by Administrative Agent with the consent
of Required Lenders) and Borrower and acknowledged by Administrative Agent;
provided, however, that no such amendment or waiver shall:
(a)    waive any condition set forth in Section 5.1 (other than Sections 5.1(p)
and (s)), without the written consent of each Lender;
(b)    extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayment) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Interest Rate or to waive any obligation of Borrower to
pay interest at such rate;
(e)    change any provision of this Section 12.10 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(f)    change Section 10.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
(g)    release any material Guaranty or all or substantially all of the
Collateral (in each case, except as provided herein) without the written consent
of each Lender;
and, provided, further, that that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement, and (ii) no amendment, waiver or consent shall, unless in writing and
signed by Administrative Agent in addition to Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (and any amendment, waiver or consent which by its terms requires
the consent of all Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment(s) of any Defaulting Lender may not be increased or extended
without the consent of such Lender; and (y) any waiver, amendment or
modification requiring the

CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------




consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
Section 12.11    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.11(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as set forth on
Schedule 12.11. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications, to the
extent provided in Section 12.11(b) shall be effective as provided in
Section 12.11(b).
(b)    Electronic Communications. Notices and other communications to Lenders
and hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under Article 2
by electronic communication. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such facsimile, email or other electronic communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto, Schedule 12.11 shall be deemed to be amended by each such
change, and Administrative Agent is authorized, in its discretion, from time to
time to reflect each such change in an amended Schedule 12.11 provided by
Administrative Agent to each party hereto.

CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------




(d)    Platform.
(i)    Borrower agrees that Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders or Swing
Line Lender by posting the Communications on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
do not warrant the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent Parties have any liability to Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of communications through the Platform.
(iii)    Borrower and each other Obligated Party (by its, his or her execution
of a Loan Document) hereby authorizes Administrative Agent, each Lender, Swing
Line Lender and their respective counsel and agents to communicate and transfer
documents and other information (including confidential information) concerning
this transaction or Borrower or any other Loan Party and the business affairs of
Borrower and such other Loan Parties via the Internet or other electronic
communication without regard to the lack of security of such communications.
Section 12.12    Governing Law; Venue; Service of Process.
(i)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas (without
reference to applicable rules of conflicts of Laws), except to the extent the
Laws of any jurisdiction where Collateral is located require application of such
Laws with respect to such Collateral.
(j)    Jurisdiction. Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against Administrative Agent, any Lender, Swing Line Lender or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of Texas sitting in Dallas County, and of the
United States District Court of the Northern District of Texas, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such Texas State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto

CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------




agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that Administrative Agent, any Lender
or Swing Line Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against Borrower or its
properties in the courts of any jurisdiction.
(k)    Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(l)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.11. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
Section 12.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.14    Severability. Any provision of this Agreement or any other Loan
Document held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Agreement and
the effect thereof shall be confined to the provision held to be invalid or
illegal. Furthermore, in lieu of such invalid or unenforceable provision there
shall be added as a part of this Agreement or the other Loan Documents a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
Section 12.15    Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 12.16    Construction. Borrower, Administrative Agent and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower,
Administrative Agent and each Lender.
Section 12.17    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants,

CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------




the fact that it would be permitted by an exception to, or be otherwise within
the limitations of, another covenant shall not avoid the occurrence of a Default
if such action is taken or such condition exists.
Section 12.18    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.
Section 12.19    Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of Borrower, Administrative Agent and each Lender at all
times to comply strictly with the applicable law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by any Revolving Credit
Note, any Loan Document, and the Related Indebtedness (or applicable United
States federal law to the extent that it permits any Lender to contract for,
charge, take, reserve or receive a greater amount of interest than under
applicable law). If the applicable law is ever judicially interpreted so as to
render usurious any amount (a) contracted for, charged, taken, reserved or
received pursuant to any Revolving Credit Note, any of the other Loan Documents
or any other communication or writing by or between Borrower and any Lender
related to the transaction or transactions that are the subject matter of the
Loan Documents, (b) contracted for, charged, taken, reserved or received by
reason of Administrative Agent’s or any Lender’s exercise of the option to
accelerate the maturity of any Revolving Credit Note and/or the Related
Indebtedness, or (c) Borrower will have paid or Administrative Agent or any
Lender will have received by reason of any voluntary prepayment by Borrower of
any Revolving Credit Note and/or the Related Indebtedness, then it is
Borrower’s, Administrative Agent’s and Lenders’ express intent that all amounts
charged in excess of the Maximum Rate shall be automatically canceled, ab
initio, and all amounts in excess of the Maximum Rate theretofore collected by
Administrative Agent or any Lender shall be credited on the principal balance of
any Revolving Credit Note and/or the Related Indebtedness (or, if any Revolving
Credit Note and all Related Indebtedness have been or would thereby be paid in
full, refunded to Borrower), and the provisions of any Revolving Credit Note and
the other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if any Revolving Credit Note or
Related Indebtedness has been paid in full before the end of the stated term
thereof, then Borrower, Administrative Agent and each Lender agree that
Administrative Agent or any Lender, as applicable, shall, with reasonable
promptness after Administrative Agent or such Lender

CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------




discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Rate, either refund such excess interest to Borrower
and/or credit such excess interest against such Revolving Credit Note and/or any
Related Indebtedness then owing by Borrower to Administrative Agent or such
Lender. Borrower hereby agrees that as a condition precedent to any claim
seeking usury penalties against Administrative Agent or such Lender, Borrower
will provide written notice to Administrative Agent or any Lender, advising
Administrative Agent or such Lender in reasonable detail of the nature and
amount of the violation, and Administrative Agent or such Lender shall have
sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Revolving Credit Note to which the
alleged violation relates and/or the Related Indebtedness then owing by Borrower
to Administrative Agent or such Lender. All sums contracted for, charged, taken,
reserved or received by Administrative Agent or any Lender for the use,
forbearance or detention of any debt evidenced by any Revolving Credit Note
and/or the Related Indebtedness shall, to the extent permitted by applicable
law, be amortized or spread, using the actuarial method, throughout the stated
term of such Revolving Credit Note and/or the Related Indebtedness (including
any and all renewal and extension periods) until payment in full so that the
rate or amount of interest on account of any Revolving Credit Note and/or the
Related Indebtedness does not exceed the Maximum Rate from time to time in
effect and applicable to such Revolving Credit Note and/or the Related
Indebtedness for so long as debt is outstanding. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
Revolving Credit Notes and/or any of the Related Indebtedness. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Administrative Agent or any Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.
Section 12.20    Ceiling Election. To the extent that any Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Rate payable on
any Revolving Credit Note and/or any other portion of the Obligations under the
Loan Documents, such Lender will utilize the weekly ceiling from time to time in
effect as provided in such Chapter 303. To the extent United States federal law
permits any Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law, such Lender will rely on United States
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Rate. Additionally, to the extent permitted by applicable law now or
hereafter in effect, any Lender may, at its option and from time to time,
utilize any other method of establishing the Maximum Rate under such Chapter 303
or under other applicable law by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect.
Section 12.21    USA Patriot Act Notice. Administrative Agent and each Lender
hereby notifies Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies Borrower
and each other Obligated Party, which information includes the name and address
of Borrower and each other Obligated Party and other information that will allow
Administrative Agent and such Lender to identify Borrower and each other
Obligated Party in accordance with the Patriot Act. In addition, Borrower agrees
to (a) ensure that no Person who owns a controlling interest in or otherwise
controls Borrower or any Subsidiary of Borrower

CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------




is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the OFAC, the Department of the
Treasury or included in any Executive Order, (b) not to use or permit the use of
proceeds of the Obligations to violate any of the foreign asset control
regulations of the OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, or cause its Subsidiaries to comply, with the
applicable Laws.
Section 12.22    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 12.10.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by Administrative Agent from a Defaulting
Lender shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender or Swing Line
Lender hereunder; third, as Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Revolving Credit Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fourth, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Credit Loans under this
Agreement; fifth, to the payment of any amounts owing to Lenders or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; sixth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Swing Line Loans are held by Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 12.22(a)(iv).

CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------




Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.3(b) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Swing Line Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified Administrative Agent at such time, Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under
applicable law, first, prepay Swing Line Loans in an amount equal to Swing Line
Lender’s Fronting Exposure.
(b)    Defaulting Lender Cure. If Borrower, Administrative Agent and Swing Line
Lender agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Swing Line Loans to be held on a pro rata basis
by Lenders in accordance with their Applicable Percentages (without giving
effect to Section 12.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------




Section 12.23    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it or other
obligations hereunder, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall:
(a)    notify Administrative Agent of such fact; and
(b)    purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section 12.23 shall not be construed to apply to:
(A) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender); or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in Swing Line Loans to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section 12.23 shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
Section 12.24    Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from

CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------




time to time in effect. The obligations of Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
Section 12.25    Confidentiality. Each of Administrative Agent, Swing Line
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or any Governmental Authority, quasi-Governmental Authority or
legislative committee, (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to its being
under a duty of confidentiality no less restrictive than this Section 12.25, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its Related Parties) to any Hedge
Agreement relating to Borrower and its obligations, (iii) any actual or
prospective purchaser of a Lender or its holding company, (iv) any rating agency
or any similar organization in connection with the rating of Borrower or the
Facilities or (v) the CUSIP Service Bureau or any similar organization in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities, (g) with the consent of Borrower, or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.25 or (ii) becomes available to Administrative Agent, Swing Line
Lender, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower. For purposes of this Section 12.25,
“Information” means all information received from Borrower or any Subsidiary
relating to Borrower or any Subsidiary or any of their respective businesses
which is clearly identified as confidential, other than any such information
that is available to Administrative Agent, Swing Line Lender or any Lender on a
nonconfidential basis prior to disclosure by Borrower or a Subsidiary; provided
that, in the case of information received from Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.25 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 12.26    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National

CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------




Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state Laws based on the Uniform Electronic Transactions Act.
Section 12.27    NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]



CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------




EXECUTED to be effective as of the date first written above.
BORROWER:


BG STAFFING, INC.




By:
 
/s/ L. Allen Baker, Jr.
 
Name:
L. Allen Baker, Jr.
 
Title:
President and Chief Executive Officer






CREDIT AGREEMENT - Signature Page [Borrower]



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION



By:
 
/s/ Richard L. Rogers
 
Name:
Richard L. Rogers
 
Title:
Executive Vice President




CREDIT AGREEMENT - Signature Page [Administrative Agent]



--------------------------------------------------------------------------------




LENDERS:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION



By:
 
/s/ Richard L. Rogers
 
Name:
Richard L. Rogers
 
Title:
Executive Vice President






CREDIT AGREEMENT - Signature Page [Texas Capital Bank, National Association]



--------------------------------------------------------------------------------




SCHEDULE 2.1
Commitments and Applicable Percentages
Lender
Commitment
Applicable
Percentage
Texas Capital Bank, National Association
$25,000,000
100%
 
 
 
 
 
 





SCHEDULE 6.5
Litigation and Judgments
None.






SCHEDULE 6.6(b)
Leased Real Property (Lessee)
Office Lease for Granite Park IV located at 5850 Granite Parkway, Plano, Texas
75024 in Collin County, dated November 21, 2014, by and between Granite Park IV,
Ltd. and BG Staffing, Inc.
•
Expires: June 30, 2020

•
Annual Rent: $145,000



Office Lease for space known as Suite 300 in the building located at 14900
Landmark Boulevard, Dallas, Texas 75254 in Dallas County, dated July 25, 2002,
by and between TPP 8 Emerald, LLC and BG Personnel Services, LP., as amended.
•
Expires: September 30, 2017

•
Annual Rent: $108,000



Lease for space known as Suite 300, located at 2650 Fountainview, Houston, Texas
77057 in Harris County, dated December 20, 2012, as amended.
•
Expires: January 31, 2016

•
Annual Rent: $30,000



Office Lease for space known as Suite 675 in the Atrium 6420 building located at
6420 Richmond Ave., Houston, Texas 77057 in Harris County, dated September 24,
2014, by and between Richmond Atrium, LLC and BG Staffing, Inc.
•
Expires: January 2018

•
Annual Rent: $42,000



Shopping Center Lease Agreement for approximately 1,650 square feet of space in
the shopping center known as Austin Design Center at 4201 Bee Cyess Rd., Austin,
Texas 78746 in Travis County, dated September 23, 2005, by and between 8015
Shoal Creek, LTD. (Austin Design Center) and InStaff Personnel L. L. C., as
amended.
•
Expires: May 31, 2015

•
Annual Rent: $24,000



Lease Agreement for space known as Suite 205 located at 3608 Preston Road,
Plano, Texas 75093 in Collin County, dated November 2014, by and between
Coit-Park Inc. and BG Staffing DBA Instaff.
•
Expires: February 28, 2018

•
Annual Rent: $32,000



Standard Commercial Lease for 1,913 square feet of space located at 1342 Inwood
Road, Dallas, Texas 75247 in Dallas County, dated March 14, 2014, by and between
Vantage Properties, LTD. and BG Staffing, Inc.
•
Expires: May 1, 2017

•
Annual Rent: $15,300



Lease for space known as Suite 100 in Loma Ten Business Park located at 10961
Gateway West, El Paso, Texas in El Paso County, dated February 15, 2005, by and
between Loma Ten Business Park, LP and LTN Staffing LLC, d/b/a InStaff (f/k/a
InStaff, LLC), as amended February 23, 2010, May 25, 2013, and December 12,
2014.
•
Expires: June 30, 2020

•
Annual Rent: $24,000



Lease for space known as Suite I at 7933 North Mesa, El Paso, Texas in El Paso
County, dated May 9, 2007, by and between Crossroads Village and Instaff
Personnel, LLC, as amended on May 13, 2009, December 10, 2012, and November 19,
2014.
•
Expires: December 31, 2017

•
Annual Rent: $15,600



Retail Lease for space known as Suite 134 located at 1900 Oates Dr., Mesquite,
Texas 75150 in Kaufman County, dated May 5, 2008, by and between LTN Staffing,
LLC (D/B/A BG Staffing) and BG Staffing, Inc. D/B/A Instaff Inc. and RPI LBJ
OATES, LTD., as amended on August 22, 2011 and November 5, 2014.
•
Expires: September 30, 2017

•
Annual Rent: $20,124.96



Lease for space known as Suite 112 located at the GCC/IBT Building at 633 South
Hawley Road, Milwaukee, Wisconsin 53214 in Milwaukee County, dated as of January
30, 2015, by and between Graphic Communications Conference of the International
Brotherhood of Teamsters (GCC/IBT) Locan 577-M and BG Staffing, Inc. dba
Instaff.
•
Expires: February 28, 2018

•
Annual Rent: $20,400



Tri City Market Square Bank Building Office Lease for 2,471 square feet on the
first floor of the Tri City Market Square Bank Building at 6767 W. Greenfield
Avenue, West Allis, Wisconsin 53214 in Milwaukee County, dated July 7, 2014, by
and between Tri City Bankshares Corporation and BG Staffing Inc, dba Instaff.
•
Expires: September 30, 2017

•
Annual Rent: $36,000



Commercial Lease for the space known as Suite 105 located at 7721 Hacks Cross
Road, Olive Branch, Mississippi 38637 in DeSoto County, dated April 21, 2014, by
and between Joe Poppenheimer Management, LLC and InStaff, a Division of BG
Staffing, Inc.
•
Expires: July 31, 2016

•
Annual Rent: $15,600



Shopping Center Lease for the space known as Suite 111 located at 7090 Malco
Boulevard, Southaven, Mississippi , dated March 19, 2012, by and between South
Creek Collection, LLC and Instaff Holding Corporation, Corp.
•
Expires: March 2017

•
Annual Rent: $38,163.96



Office Lease for space known as Unit A located at 222 N. County St., Waukegan,
Illinois 60085, dated March 18, 2014, by and between BG Staffing and Pehrson
Capital Management, LLC.
•
Expires: May 2017

•
Annual Rent: $32,400



Lease for space located at 1342 Inwood Road, Dallas, Texas 75247, dated as of
March 14, 2014, by and between BG Staffing, Inc. and Vanguard Properties, Ltd.
•
Expires: April 30, 2017

•
Annual Rent: $15,300



Lease for space known as Suite 206 located at 85 N.E. Loop 410, San Antonio,
Texas 78216, dated as of October 1, 2013, by and between BG Personnel, LLP and
Brass Real Estate Income Fund II, LP.
•
Expires: December 31, 2015

•
Annual Rent: $30,639.96



Lease for space located at 1202 W. Lincoln Avenue, Milwaukee, Wisconsin 53215,
dated as of September 1, 2015, by and between BG Staffing, dba Instaff and
Hayden Properties, LLC.
•
Expires: September 1, 2018

•
Annual Rent: $10,200



Lease for space known as 2205 located at 1005 Main Street, Pawtucket, Rhode
Island 02860, dated as of March 15, 2011, by and between American Partners, a
Division of BG Staffing, Inc. and Hope Artiste Village, LLC.
•
Expires: February 29, 2016

•
Annual Rent: $49,596



Lease for space known as Suite A located at 315 W. 5th Avenue, Corsicana, Texas
75110, dated as of September 1, 1993, by and between BG Staffing, Inc. and Oncor
Distribution Division..
•
Expires: Month-to-Month

•
Annual Rent: $12,000



Lease for space located at 2655 Meridian Parkway, Durham, North Carolina 27703,
dated as of February 10, 2014, by and between BG Staffing, Inc. and
Clarkston-Potomac Group, Inc.
•
Expires: November 30, 2016

•
Annual Rent: $85,570.67



Lease for space known as Suite 9 located at 800 E. California, Gainesville,
Texas 76240, dated as of October 15, 2009, by and between BG Staffing, Inc. and
Soless Property Management LLC.
•
Expires: Month-to-Month

•
Annual Rent: $12,480





Lease for space located at 938 Main Street, Sulphur Springs, Texas 75482, dated
as of April 15, 1996, by and between BG Staffing, Inc. and Teigiser Investments.
•
Expires: Month-To-Month

•
Annual Rent: $8,400






SCHEDULE 2.1 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.13
Subsidiaries, Ventures, Etc.
Name of Subsidiary
Jurisdiction of Incorporation/Formation
Percentage of Borrower’s Ownership Interest
BG Finance and Accounting, Inc.
Delaware
100%
BG Staffing, LLC
Delaware
100%
B G Staff Services Inc.
Texas
100%
BG Personnel, LP
Texas
99% Limited Partner Interest



Options and warrants to purchase capital stock of BG Staffing, Inc.
Put right with respect to outstanding Borrower common stock in Amended and
Restated Purchase Agreement, dated as of May 28, 2013, among BG Staffing, Inc.,
BG Staffing, LLC, BG Personnel Services, LP, BG Personnel, LP, and B G Staff
Services Inc., and Legg Mason SBIC Mezzanine, L.P., Brookside Pecks Capital
Partners, L.P. and Brookside Mezzanine Fund II, L.P., as amended, as disclosed
in Borrower’s public filings on EDGAR.





SCHEDULE 6.13 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 6.19
Intellectual Property
Intellectual Property
BG Staffing Group (Trade Name)
BG Personnel Services (Trade Name)
Extrinsic (Trade Name)
American Partners (Trade Name)
InStaff (Trade Name)
BG Temporary Staffing (Trade Name)
Triance (Trade Name)
Donovan & Watkins (Trade Name)
D&W Talent (Trade Name)
bgstaffing.com
bgstaffinggroup.com
bgpersonnel.com
bgstaffing.net
ltnstaffing.com
milwaukeetemps.com
milwaukeetempsinc.com
extrinsicllc.com
extrinsicgroup.com
extrinsicresources.com
jnastaffing.com
bgcompanies.net
bgpersonnel.net


 
SCHEDULE 6.19 – Page 1



--------------------------------------------------------------------------------




bgmail.com
therightpeoplerightnow.com
rightpeoplerightnow.com
americanpartnersinc.com
instaff.com
donwat.com



Owner




Trademark


Registration
No.


Serial No.


Filing Date
Registration
Date
BG Personnel, LP
BG PERSONNEL SERVICES
 
2189451
75351490
9/4/1997
9/15/1998
BG Staffing, Inc.
 
INSTAFF
3930355
76703842
7/20/2010
3/15/2011
BG Staffing, Inc.
 
TRIANCE
3934652
76701303
1/21/2010
3/22/2011
BG Staffing, Inc.
 
TRIANCE & Design
4038738
76703844
7/20/2010
10/11/2011



SCHEDULE 8.1
Existing Debt
Obligations with respect to put rights under that certain Amended and Restated
Securities Purchase Agreement, dated as of May 28, 2013, among BG Staffing,
Inc., BG Staffing, LLC, BG Personnel Services, LP, BG Personnel, LP, and B G
Staff Services Inc., and Legg Mason SBIC Mezzanine, L.P., Brookside Pecks
Capital Partners, L.P. and Brookside Mezzanine Fund II, L.P., as amended on
November 1, 2013 and January 29, 2014.
Earn-Out Payments with respect to that certain Asset Purchase Agreement, dated
as of February 23, 2015, between BG Finance and Accounting, Inc., BG Staffing,
Inc., D&W Talent, LLC, and Willis Group, LLC.




SCHEDULE 8.2
Existing Liens
Existing liens in favor of Fifth Third Bank in connection with the Existing
Credit Agreement, each of which is to be released as of closing.
Entity
State
Jurisdiction
Thru Date
Original File Date
File Number
Secured Party
Related Filings
Collateral Description
INSTAFF HOLDING CORPORATION
TX
SECRETARY OF STATE
8/14/2015
FINANCING STATEMENT
 
 
TX
SECRETARY OF STATE
8/14/2015
6/28/2010
10-0018549482
RPI LBJ OATES, LTD.
AMENDMENT 05/15/2013
ASSIGNMENT 11/11/2014
CONTINUATION 06/25/2015
All fixtures, furnishings and equipment now owned or hereafter acquired by BG
Staffing, Inc. d/b/a Instaff, Inc. (the "Tenant") that are located at 1900 Oates
Drive, Suite 134, Mesquite, TX and used in connection with the operation of
Tenant's business, and all proceeds from the sale or other disposition of such
collateral; and Tenant's interest under any lease of such collateral. AMENDMENT
5/15/2013: added Debtor (LTN Staffing, LLC) ASSIGNMENT 11/11/2014: should be
assignment of collateral description but actually assigns Secured Party to BG
Staffing, Inc.






 
SCHEDULE 6.19 – Page 2



--------------------------------------------------------------------------------




SCHEDULE 8.5
Existing Investments
See Schedule 6.13, Subsidiaries, Ventures, Etc.







SCHEDULE 8.5 – Page 1



--------------------------------------------------------------------------------




SCHEDULE 12.11
Notices
Notices under this Agreement shall be given:
(a)    if to Borrower, to it at 5850 Granite Parkway, Suite 730, Plano,
Texas 75024, Attention of L. Allen Baker, Jr. (Telephone No. 972-692-2411;
Email: abaker@bgstaffing.com)
(b)    if to Administrative Agent, to Texas Capital Bank, National Association
at its Principal Office at 2000 McKinney Avenue, Suite 700, Dallas, Texas 75201,
Attention of Rick Rogers (Facsimile No. 214-932-6606; Telephone No.
214-932-6854; Email: rick.rogers@texascapitalbank.com);
(c)    if to Swing Line Lender, to Texas Capital Bank, National Association at
its Principal Office at 2000 McKinney Avenue, Suite 700, Dallas, Texas 75201,
Attention of Rick Rogers (Facsimile No. 214-932-6606; Telephone No.
214-932-6854; Email: rick.rogers@texascapitalbank.com);
(d)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.



SCHEDULE 12.11 – Page 1



--------------------------------------------------------------------------------




EXHIBIT A
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.
Assignor[s]:                        

 


                            

EXHIBIT A – Assignment and Assumption – Page 1



--------------------------------------------------------------------------------




 


[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:                        

 


                                
 


[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower:    BG Staffing, Inc.

4.
Administrative Agent: Texas Capital Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement: The Credit Agreement dated as of _______, 2015 among BG
Staffing, Inc., the Lenders parties thereto, Texas Capital Bank, National
Association, as Administrative Agent, and the other agents parties thereto

6.
Assigned Interest[s]:

Assignor[s]5
Assignee[s]6
Aggregate Amount
of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned7
Percentage Assigned of Commitment/Loans8
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
 
 
 
 

[7.
Trade Date:        ______________]9 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]



EXHIBIT A – Assignment and Assumption – Page 2



--------------------------------------------------------------------------------




[NAME OF ASSIGNOR]


By:                            
    Name:
    Title:
[NAME OF ASSIGNOR]


By:                            
    Name:
    Title:
ASSIGNEE[S]

[NAME OF ASSIGNEE]


By:                            
    Name:
    Title:
[NAME OF ASSIGNEE]


By:                            
    Name:
    Title:
[Consented to and] Accepted:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
    as Administrative Agent


By:                        
    Name:
    Title:




[Consented to]:



EXHIBIT A – Assignment and Assumption – Page 3



--------------------------------------------------------------------------------




[NAME OF RELEVANT PARTY]


By:                        
    Name:
    Title:



EXHIBIT A – Assignment and Assumption – Page 4



--------------------------------------------------------------------------------




ANNEX 1
[__________________]
Standard Terms and Conditions for Assignment and Assumption
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.8(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.8(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform

ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 1



--------------------------------------------------------------------------------




in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.



ANNEX 1 – Standard Terms and Conditions for Assignment and Assumption, Page 2



--------------------------------------------------------------------------------




EXHIBIT B
Borrowing Base Report
FOR MONTH ENDED:                      (THE “SUBJECT MONTH”)
ADMINISTRATIVE AGENT:    TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
BORROWER:


This Borrowing Base Report (this “Certificate”) is delivered under the Credit
Agreement (the “Credit Agreement”) dated as of __________, 2015, by and among
Borrower, the Lenders from time to time party thereto and Administrative Agent.
Capitalized terms used in this Certificate shall, unless otherwise indicated,
have the meanings set forth in the Credit Agreement. The undersigned hereby
certifies to Administrative Agent and Lenders as of the date hereof that
(a) he/she is the ________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower, (b) no Default or Event of Default has occurred and is
continuing, (c) a review of the activities of Borrower during the Subject Month
has been made under the undersigned’s supervision with a view to determining the
amount of the current Borrowing Base, (d) the Accounts included in the Borrowing
Base below meet all conditions to qualify for inclusion therein as set forth in
the Credit Agreement, and all representations and warranties set forth in the
Credit Agreement with respect thereto are true and correct in all material
respects, and (e) the information set forth below hereto is true and correct as
of the last day of the Subject Month.

EXHIBIT B – Borrowing Base Report – Page 1



--------------------------------------------------------------------------------




 
Accounts
 
 
 
 
 
 
 
 
1.
Ending Balance of Accounts Date:___________
 
$____________
 
2.
Ineligible Accounts (Per the Account Ineligible Listing
attached hereto)
(-)
$____________
 
3.
Eligible Accounts (Line 1 minus line 2)*
 
$____________
 
4.
Net Accounts Borrowing Base
(Line 3 Multiplied by Advance Rate) 85%
 
$____________
 
5.
Outstanding Amount of Revolving Credit Loans and Swing Line Loans
(-)
$____________
 
6.
TOTAL NET BORROWING AVAILABILITY 
(Line 4 minus Line 5)
 
$____________
 
 
(If result is a negative figure, this amount is due
immediately as a principal payment.)
 
(not to exceed
Commitment)
 
 
 
 
 
 
*
(i) Accounts with account debtors domiciled in Canada may not exceed 10% of
Eligible Accounts.
 
 
(ii) Eligible Accounts may include up to $3,000,000 of Unbilled Receivables, not
to exceed 20% of Eligible Accounts.
 
**
If the Accounts ending balances per the Borrowing Base Report do not reconcile
to the back-up reports provided, please provide an attached reconciliation
explaining the discrepancies.
 
 
Accounts Ineligible Listing
 
 
1.
Accounts over 90 days from invoice date
$____________
2.
25% taint rule (Accounts more than 90 days from invoice date)
$____________
3.
Debtor concentration limit -20% of total A/R
$____________
4.
Contra Accounts (A/R and A/P from same customer)
$____________
5.
Foreign Accounts (other than Canada not to exceed 10% of Eligible Accounts)
$____________
6.
Federal Government Accounts
$____________
7.
Affiliate Accounts
$____________
8.
Customer deposits
$____________
9.
Other Ineligibles
$____________
 
 
 
TOTAL ACCOUNTS INELIGIBLES:
$____________
(Line 2 of BBC)
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B – Borrowing Base Report – Page 2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________________, _____.

BG STAFFING, INC.



By:                            
    Name:
    Title:


EXHIBIT C
Compliance Certificate
FOR MONTH/QUARTER/YEAR ENDED     _______________________ (THE “SUBJECT PERIOD”)
ADMINISTRATIVE AGENT:        Texas Capital Bank, National Association
BORROWER:



This Compliance Certificate (this “Certificate”) is delivered under the Credit
Agreement (the “Credit Agreement”) dated as of _______________, 20__, by and
among Borrower, the Lenders from time to time party thereto and Administrative
Agent. Capitalized terms used in this Certificate shall, unless otherwise
indicated, have the meanings set forth in the Credit Agreement. The undersigned
hereby certifies to Administrative Agent and Lender as of the date hereof that:
(a) he/she is the ___________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower; (b) he/she has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower during the Subject Period; (c) during the Subject Period,
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default or Event of Default currently exists
or has occurred which has not been cured or waived by Required Lenders or all
Lenders, as required by the Loan Documents; (d) the representations and
warranties of Borrower contained in Article 6 of the Credit Agreement, and any
representations and warranties of Borrower that are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof in all material respects (or in the
case of such representations and warranties that are subject to a materiality
qualification, in all respects), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Certificate, the representations and warranties contained in Section 6.2 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 7.1 of the Credit Agreement, including the
statements in connection with which this Certificate is delivered; (e) the
financial statements of Borrower attached to this Certificate were prepared in
accordance with GAAP, and present, on a consolidated basis, fairly and
accurately the financial condition and results of operations of Borrower and its
Subsidiaries as of the end of and for the Subject Period; (f) the financial
covenant analyses and information set forth below are true and accurate on and
as of the date of this Certificate; and (g) the status of compliance by Borrower
with certain covenants of the Credit Agreement at the end of the Subject Period
is as set forth below:
 
 
 
In Compliance as of
End of Subject Period 
(Please Indicate)
1.
Financial Statements and Reports
 
 
 
 
 
 
 
(a)
Provide annual audited FYE financial statements within 120 days after the last
day of each fiscal year.
Yes
No
 
 
 
 
 
 
(b)
Provide monthly financial statements within 45 days after the last day of each
month.
Yes
No
 
 
 
 
 
 
(d)
A Borrowing Base Report, and summary accounts receivable aging, within 45 days
after the last day of each month.
Yes
No
 
 
 
 
 
 
(e)
Provide a quarterly Compliance Certificate within 45 days after each of the
first three fiscal quarters and concurrently with the annual audited FYE
financial statements.
Yes
No
 
 
 
 
 
 
(f)
Provide an accounts receivable aging report within 45 days after the last day of
each month
Yes
No
 
 
 
 
 
2.
Subsidiaries 
None, except as listed on Schedule 6.13.
Yes
No
 
 
 
 
3.
Debt 
None, except Debt permitted by Section 8.1 of the Credit Agreement.
Yes
No
 
 
 
 
4.
Liens 
None, except Liens permitted by Section 8.2 of the Credit Agreement.
Yes
No
 
 
 
 
5.
Acquisitions and Mergers 
None, except those permitted by Section 8.3 of the Credit Agreement.
Yes
No
 
 
 
 
6.
Dividends and Stock Repurchase 
None, except as permitted by Section 8.4 of the Credit Agreement.
Yes
No
 
 
 
 
7.
Loans and Investments 
None, except those permitted by Section 8.5 of the Credit Agreement.
Yes
No
 
 
 
 
8.
Affiliate Transactions 
None, except transactions permitted by Section 8.6 of the Credit Agreement.
Yes
No
 
 
 
 
9.
Dispositions of Assets 
None, except dispositions permitted by Section 8.7 of the Credit Agreement.
Yes
No
 
 
 
 
10.
Sale and Leaseback Transactions  
None, except transactions permitted by Section 8.8 of the Credit Agreement.
Yes
No
 
 
 
 
11.
Prepayment of Debt 
None, except prepayments permitted by Section 8.9 of the Credit Agreement.
Yes
No
 
 
 
 
12.
Changes in Nature of Business 
None, except changes permitted by Section 8.10 of the Credit Agreement.
Yes
No
 
 
 
 
13.
Environmental Protection 
No activity likely to cause violations of Environmental Laws or create any
Environmental Liabilities.
Yes
No
 
 
 
 
14.
Changes in Fiscal Year; Accounting Practices 
None, except transactions permitted by Section 8.12 of the Credit
Agreement.
Yes
No
 
 
 
 
15.
No Negative Pledge 
None, except those permitted by Section 8.13 of the Credit Agreement.
Yes
No
 
 
 
 
16.
Leverage Ratio 
Maximum of _____ to 1.00 at end of Subject Period
(Defined as Funded Debt divided by EBITDA; calculated on a rolling 4 quarter
basis).
 
 
 
_____________ ÷ _______________ = ____________ 
Funded Debt EBITDA
Yes
No
 
 
 
 
17.
Debt Service Coverage Ratio 
Minimum of _______ to 1.00 at end of Subject Period
(Defined as EBITDA minus cash taxes paid minus earn-out payments in respect of
Acquisitions minus Non-Financed Capital Expenditures divided by Debt Service
plus $1,000,000 prior to Vision Technology Acquisition and $2,000,000 on and
after Vision Technology Acquisition; calculated on a rolling 4 quarter basis as
provided in the definition thereof).
Yes
No
 
 
 
 
 
______________ ÷
EBITDA – cash taxes paid – earn-out payments – Non-Financed Capital Expenditures
 
 
 
 
 
 
 
(__________
Scheduled principal payments on all Debt
+
__________)
Cash Interest Expense
+
$1,000,000 prior to Vision Technology Acquisition and $2,000,000 on and after
Vision Technology Acquisition
=
_______
 
 
 
 
 
 
18.
Current Ratio 
Minimum of ____ to 1.00 at end of Subject Period (Defined as
current assets divided by current liabilities, including Outstanding Amount of
Loans minus $5,000,000 prior to Vision Technology Acquisition and $10,000,000 on
and after Vision Technology Acquisition, but excluding current earn-out
payments).
Yes
No
 
 
 
 
 
___________
Current Assets
÷
_______________
Current Liabilities + Outstanding Amount of Loans minus $5,000,000 prior to
Vision Technology Acquisition and $10,000,000 on and after Vision Technology
Acquisition – current earn-out payments
=
__________
 
 
 
 
 
 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________, _____.
BG STAFFING, INC.



By:                            
    Name:
    Title:




EXHIBIT D
GUARANTY






EXHIBIT E
Revolving Credit Borrowing Request
Date: ___________, _____



To:    Texas Capital Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of ___________,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among BG Staffing, Inc., a Delaware
corporation (“Borrower”), the Lenders from time to time party thereto, and Texas
Capital Bank, National Association, as Administrative Agent and Swing Line
Lender.
The undersigned hereby requests (select one):
□    A Borrowing of Revolving Credit Loans
□    A conversion or continuation of Revolving Credit Loans
1.
On                          (a Business Day).

2.
In the amount of $            

3.
Comprised of                         



(Type of Portion requested)

4.
For LIBOR Portion: with an Interest Period of ____ months.

Borrower hereby represents and warrants that the conditions specified in
Section 5.2 of the Credit Agreement shall be satisfied on and as of the date of
the requested Revolving Credit Borrowing.
BG STAFFING, INC.



By:                            
    Name:
    Title:


EXHIBIT F
Revolving Credit Note
$___________
____________, 2015
 
 

FOR VALUE RECEIVED, BG STAFFING, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of _______________________________
(“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal sum of ____________ AND XX/100 DOLLARS
($________) or so much thereof as may be advanced by Lender (in its capacity as
Lender or Swing Line Lender) from time to time to or for the benefit or account
of Borrower under that certain Credit Agreement, dated as of ______________,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Borrower, the lenders from time to
time party thereto, and Texas Capital Bank, National Association, as
Administrative Agent (“Administrative Agent”) and Swing Line Lender.
Borrower promises to pay interest on the unpaid principal amount of this
Revolving Credit Note from the date hereof until the Revolving Credit Loans or
Swing Line Loans made by Lender are paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to Administrative Agent for the account of Lender in
Dollars in immediately available funds at Administrative Agent’s Principal
Office. If any amount is not paid in full when due hereunder, then such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranties. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement. The Revolving Credit Loans
or Swing Line Loans made by Lender shall be evidenced by an account maintained
by Lender in the ordinary course of business. Lender may also attach schedules
to this Revolving Credit Note and endorse thereon the date, amount and maturity
of its Revolving Credit Loans or Swing Line Loans and payments with respect
thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
THIS REVOLVING CREDIT NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT
OF OR IN CONNECTION WITH THIS REVOLVING CREDIT NOTE, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Revolving Credit Note as of the day and year first written above.
BORROWER:


BG STAFFING, INC.,
a Delaware corporation


By:                            
    Name:
    Title:




EXHIBIT G
SECURITY AGREEMENT
Section 12.28    
EXHIBIT H
Swing Line Loan Request
Date: ___________, _____
To:
Texas Capital Bank, National Association, as Swing Line Lender    


Texas Capital Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of ___________,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among BG Staffing, Inc., a Delaware
corporation (“Borrower”), the Lenders from time to time party thereto, and Texas
Capital Bank, National Association, as Administrative Agent and Swing Line
Lender.
The undersigned hereby requests a Swing Line Loan:
1.
On                          (a Business Day).

2.
In the amount of $                .

Borrower hereby represents and warrants that the conditions specified in
Section 5.2 of the Credit Agreement shall be satisfied on and as of the date of
the requested Swing Line Loan.
BG STAFFING, INC.



By:                            
    Name:
    Title:


EXHIBIT I-1
U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of _______ __, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BG Staffing, Inc., Texas Capital Bank, National Association,
as Administrative Agent, Swing Line Lender and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Revolving Credit Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__




EXHIBIT I-2
U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of _______ __, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BG Staffing, Inc., Texas Capital Bank, National Association,
as Administrative Agent, Swing Line Lender and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__



EXHIBIT B – Borrowing Base Report – Page 3



--------------------------------------------------------------------------------






EXHIBIT I-3
U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of ________ __, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BG Staffing, Inc., Texas Capital Bank, National Association,
as Administrative Agent, Swing Line Lender and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__



EXHIBIT I-3 – U.S Tax Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT I-4
U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of ________ __, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BG Staffing, Inc., Texas Capital Bank, National Association,
as Administrative Agent, Swing Line Lender and each Lender from time to time
party thereto.
Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Revolving Credit Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Revolving Credit Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an interest exemption. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and Administrative Agent, and
(2) the undersigned shall have at all times furnished Borrower and
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                        
    Name:
    Title:

Date:    ______________ ____, 20__



EXHIBIT I-4 – U.S Tax Compliance Certificate

